Exhibit 10.1

 

 

***  TEXT OMITTED AND FILED SEPARATELY CONFIDENTIAL TREATMENT REQUESTED UNDER 17
C.F.R. SECTIONS 200.80(b)(3), 200.80(b)(4) and 230.406

[EXECUTION COPY]

SHARE PURCHASE AGREEMENT

THE UNDERSIGNED:

 

  (1) MWL MANAGEMENT B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of The
Netherlands, having its registered office at Handelsstraat 18, 6433 KB
Hoensbroek, The Netherlands (“MWL”);

 

  (2) R.Q. MANAGEMENT B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of The
Netherlands, having its registered office at Platanendreef 86, 6444 DD Brunssum,
The Netherlands (“RQ Management”; together with MWL the “Earn-Out Sellers” and
each individually an “Earn-Out Seller”);

 

  (3) WBB GmbH, a company organized under the laws of Germany, having its
registered office at Dechant-Janssen Weg 2, D-41065 Mönchengladbach, Germany
(“WBB”);

 

  (4) ING CORPORATE INVESTMENTS PARTICIPATIES B.V., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of The Netherlands, having its registered office at Bijlmerplein
888 AMP D.02.041, 1102 MG Amsterdam Zuidoost, The Netherlands (“ING
Investments”; together with MWL, RQ Management and WBB the “Sellers” and each
individually a “Seller”);

 

  (5) ORBCOMM INC., a company incorporated under the laws of Delaware (United
States of America), having its principal place of business at 395 W. Passaic
Street, Rochelle Park, New Jersey 07662 U.S.A. (the “Purchaser Parent”);

 

  (6) ORBCOMM NETHERLANDS B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of The
Netherlands, having its registered office at Handelsstraat 18, 6433 KB
Hoensbroek, The Netherlands (the “Purchaser”); and

 

  (7) EUROSCAN HOLDING B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of The
Netherlands, having its registered office at Handelsstraat 18, 6433 KB
Hoensbroek, The Netherlands (the “Company”).



--------------------------------------------------------------------------------

RECITALS:

 

(A) The Sellers are the owners of all of the issued and outstanding shares of
the Company, consisting of 125,642 common shares, par value EUR 1 per share (the
“Company Common Shares”) and 1 cumulative preferred share, par value EUR 1 per
share (the “Company Preferred Share”) (such Company Common Shares, and the
Company Preferred Share, owned by the Sellers hereinafter together referred to
as the “Shares”). The number and type of Shares owned by each of the Sellers are
as follows:

 

Name of Seller

  

Number and Type of Shares

MWL    49,000 Company Common Shares RQ Management    49,000 Company Common
Shares WBB    2,513 Company Common Shares ING Investments    25,129 Company
Common Shares and 1 Company Preferred Share TOTAL    125,642 Company Common
Shares and 1 Company Preferred Share

 

(B) The Company owns 100% of the issued and outstanding shares of the following
companies:

 

  (i) Euroscan B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under the laws of The Netherlands,
having its registered office at Handelstraat 18, 6433 KB Hoensbroek, The
Netherlands (“Euroscan B.V.”);

 

  (ii) Euroscan GmbH Vertrieb technischer Geräte, a company organized under the
laws of Germany, having its registered office at Maximilianstrasse 32, 53111
Bonn, Germany (“Euroscan Germany”);

 

  (iii) Euroscan Technology Ltd., a company organized under the laws of England
and Wales, having its registered office at 26-28 West Street, Bridport, Dorset
DT6 3QP United Kingdom (“Euroscan UK”); and

 

  (iv) Ameriscan, Inc., a company organized under the laws of Delaware (United
States of America), having its principal place of business at 5475 Airport
Terminal Road, Salisbury, Maryland 21875 U.S.A. (“Ameriscan”; together with
Euroscan B.V., Euroscan Germany and Euroscan UK collectively the “Subsidiaries”
and each individually a “Subsidiary”).

 

(C) All of the issued and outstanding shares of MWL are owned by Mark Wolfgang
Lippel, an individual residing at Am Eischkamp 5, 53121 Bonn, Germany (“Mr.
Lippel”). All of the issued and outstanding shares of RQ Management are owned by
Ron M.L. Quaedvlieg, an individual residing at Platanendreef 86, 6444 DD
Brunssum, The Netherlands (“Mr. Quaedvlieg”). All of the issued and outstanding
shares of WBB are owned by Wolfgang Beyers, an individual residing at
Dechant-Janssen Weg 2, D-41065, Mönchengladbach, Germany (“Mr. Beyers”).

 

(D) The Purchaser wishes to purchase the Shares from the Sellers, and the
Sellers wish to sell the Shares to the Purchaser, for the consideration and upon
the other terms and conditions set forth in this Agreement.

 

2



--------------------------------------------------------------------------------

(E) The Purchaser Parent wishes to purchase from the Company, immediately prior
to the Purchaser’s purchase of the Shares from the Sellers, all of the issued
and outstanding shares of Ameriscan, consisting of 1,000 shares, without par
value, in the capital of Ameriscan (“Ameriscan Capital Stock”) (the “Ameriscan
Shares”), for cash consideration of EUR 500,000 (the “Ameriscan Purchase
Price”). Prior to the execution of this Agreement, the Company acquired from
Christoph Kalinski (“Mr. Kalinski”) pursuant to the Share Purchase Agreement,
dated March 10, 2014, between the Company and Mr. Kalinski (the “Kalinski SPA”)
the 20% minority interest in Ameriscan not previously held by the Company,
consisting of 200 shares of Ameriscan Capital Stock held by Mr. Kalinski, for
consideration of EUR 100,000, which was paid to Mr. Kalinski on March 10, 2014,
by way of the issuance of a non-interest-bearing Promissory Note by the Company
to Mr. Kalinski in the principal amount of EUR 100,000 (the “Kalinski Note”).
Copies of the executed Kalinski SPA and of the Kalinski Note are annexed to this
Agreement as Exhibit A. The Kalinski Note will become due and payable in full
upon the consummation of the transactions contemplated by this Agreement. The
Ameriscan Purchase Price of EUR 500,000, which will be paid by the Purchaser
Parent to the Company immediately prior to the closing of the transfer of the
Shares to the Purchaser, will be used to fund (i) the payment in full to
Mr. Kalinski of the full amount of EUR 100,000 due by the Company to
Mr. Kalinski under the Kalinski Note and (ii) the payment to ING Investments,
immediately prior to the transfer of the Shares to the Purchaser, of a dividend
and repayment of share premium (the “Pre-Closing Preferred Payment”) in the
amount of EUR 400,000 to be declared in favor of ING Investments in respect of
the single Company Preferred Share held by ING Investments, pursuant to a
shareholders resolution adopted by the Sellers in their capacities of sole
shareholders of the Company immediately prior to the closing of the transfer of
the Shares to the Purchaser, with the amount of the Pre-Closing Preferred
Payment then being effectively deducted from the consideration that would
otherwise have been payable hereunder by the Purchaser to ING Investments for
the single Company Preferred Share held by ING Investments which is being sold
to the Purchaser hereunder.

 

(F) MWL owes EUR 26,296.98 to the Company under the Current Account Agreement,
dated April 5, 2012, between MWL and the Company (the “Existing MWL Current
Account Agreement”). Mr. Lippel owes EUR 78,613.36 to Euroscan B.V. under the
Current Account Agreement, dated April 5, 2012, between Mr. Lippel and Euroscan
B.V. (the “Existing Lippel Current Account Agreement”). RQ Management is a party
to the Current Account Agreement, dated April 5, 2012, between RQ Management and
the Company (the “Existing RQ Management Current Account Agreement”).
Mr. Quaedvlieg owed EUR 960.47 to Euroscan B.V. under the Current Account
Agreement, dated April 5, 2012, between Mr. Quaedvlieg and Euroscan B.V. (the
“Existing Quaedvlieg Current Account Agreement”). Mr. Lippel owes EUR 2,857.38
to Euroscan Germany under the “Darlehensvertrag”, dated January 17, 2013,
between Mr. Lippel and Euroscan Germany (the “Existing Lippel Loan Agreement”).
MWL will use part of the proceeds received by it for the sale of its Shares to
repay at the Closing all amounts due to the Company and the Subsidiaries by MWL
and Mr. Lippel under the Existing MWL Current Account Agreement, the Existing
Lippel Current Account Agreement and the Existing Lippel Loan Agreement, all of
which will then be terminated effective as of the Closing. Mr. Quaedvlieg will
prior to the Closing pay all amounts due by him to Euroscan B.V. under the
Existing Quaedvlieg Current Account Agreement, with the Existing Quaedvlieg
Current Account Agreement and the Existing RQ Management Current Account
Agreement then being terminated effective as of the Closing.

 

3



--------------------------------------------------------------------------------

NOW THEREFORE the parties hereto hereby agree as follows:

 

1 DEFINITIONS AND INTERPRETATION.

 

1.1 Definitions. All capitalized terms used, but not otherwise defined, in this
Agreement shall have the following meanings:

“Action” shall mean any action, suit, arbitration, proceeding, investigation or
approval process.

“Additional Indemnifying Sellers” means MWL and RQ Management.

“Affiliate” shall mean with respect to any Person, (i) a Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by,
or is under common Control with, that Person and (ii) any spouse or other family
or household member of such Person or of any Affiliate of such Person and their
respective Affiliates.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Amsterdam, New York City and Rochelle Park, New
Jersey.

“CEO” as of any date means the Chief Executive Officer of the Company as of such
date.

“Closing Certificate” means a certificate signed by the CEO, dated the day
preceding the Closing Date and delivered by the Sellers to the Purchaser on the
day preceding the Closing Date, setting forth the CEO’s good faith calculation
of the estimated Consolidated Net Cash, and estimated Consolidated Net Working
Capital, as of immediately prior to the Closing. A copy of the signed Closing
Certificate is annexed to this Agreement as Exhibit B.

“Closing” means (i) the valid and enforceable transfer of the Ameriscan Shares
by the Company to the Purchaser Parent, followed by (ii) the valid and
enforceable execution of the Share Transfer Deed (as hereinafter defined), as a
result of the execution of which the Shares will be transferred to the
Purchaser.

“Closing Date” means the date on which the Closing occurs.

“Company Confidential Information” means any confidential information to the
extent relating to the business of the Group, including but not limited to:
(a) any financial, business, planning, operations, services, potential services,
products, potential products, technical information and/or know-how, formulas,
production, purchasing, marketing, sales, personnel, customer, broker, supplier
or other information of the business of the Group; (b) any papers, data,
records, processes, methods, techniques, systems, models, samples, devices,
equipment, compilations, invoices, customer lists or documents of the business
of the Group; (c) any confidential information or trade secrets of any third
party provided to a Group Company in confidence or subject to other use or
disclosure restrictions or limitations; and (d) any other information, written,
oral or electronic, whether existing now or at some time in the future, whether
pertaining to current or future developments, that pertains to the affairs or
interests of the business of the Group; provided, however, that the term
“Company Confidential Information” does not include information that (i) is or
becomes publicly available other than as a result of a disclosure in violation
of this Agreement or other obligation of confidentiality, (ii) is or becomes
available to the recipient on a non-confidential basis after the Closing Date
from a source not prohibited from disclosing such information to such recipient,
(iii) is required to be disclosed under applicable Law or judicial process, but
only to the extent it must be disclosed or (iv) is disclosed in legal or
arbitration proceedings relating to the enforcement of this Agreement or any of
the Transaction Documents.

 

4



--------------------------------------------------------------------------------

“Consolidated Gross Profits” means in respect of any Gross Profits Earn-Out
Period, the consolidated gross profits of the Group, including sales to the
Purchaser Parent and its Affiliates (other than the Group Companies) to the
extent set forth in the second sentence of Article 7.5(f)(i), for such Gross
Profits Earn-Out Period, in each case derived from sales of products or services
outside of North America and excluding sales to North America, computed on a pro
forma consolidated basis in accordance with GAAP, in a manner that is consistent
with the Company’s practice in calculating consolidated gross profits before the
Closing to the extent that such past practice is in accordance with GAAP,
disregarding, for all purposes of computing Consolidated Gross Profits in
respect of the relevant Gross Profits Earn-Out Period, all amounts paid by any
Group Company resulting from a settlement or other arrangement in relation to
the pending litigation between Ameriscan and StarTrak Information Technologies
LLC. The terms “Group” and “Group Company” as used in this definition in respect
of any Gross Profits Earn-Out Period shall mean (i) the Company and its
consolidated subsidiaries during such Gross Profits Earn-Out Period (the
“European Group Companies”) and (ii) Ameriscan and its consolidated subsidiaries
(if any) during such Gross Profits Earn-Out Period (the “Ameriscan Group
Companies”). For the avoidance of doubt, Consolidated Gross Profits for any
Earn-Out Period shall not include sales by the European Group Companies to the
Ameriscan Group Companies, or sales by the Ameriscan Group Companies to the
European Group Companies. For purposes of this definition relevant sales of
products and services include, subject to the provisions of the preceding
sentence, those created from the Group’s sales of Group Products and Purchaser
Products outside of North America. For the avoidance of doubt, the Consolidated
Gross Profits in respect of any Gross Profits Earn-Out Period shall not include
the results of the Purchaser Parties themselves or any Affiliate or subsidiary
of the Purchaser Parent (such as ORBCOMM Europe LLC) which is not a member of
the Group, as determined pursuant to the second sentence of this definition,
during the relevant Gross Profits Earn-Out Period.

“Consolidated Net Cash” means as of any date (i) Consolidated Total Cash as of
such date less (ii) Consolidated Total Indebtedness as of such date.

“Consolidated Net Cash Estimate” means the Consolidated Net Cash as set forth in
the Closing Certificate, being EUR 209,618.

“Consolidated Net Working Capital” means as of any date (i) the Company’s
consolidated current assets as of such date, plus (ii) the long-term receivables
of the Group Companies against SwissScan GmbH (“SwissScan”) as of such date,
plus (iii) the amount of any receivables of any Group Company as of such date in
respect of any lease or hire purchase contract, including any short-term portion
of such items, which would, in accordance with GAAP, be treated as a finance or
capital lease, less (iv) the sum of (x) consolidated current liabilities of the
Group Companies as of such date, and (y) any long-term deferred revenues of the
Group Companies as of such date, in each case ((i) through (iv)) calculated in
accordance with GAAP, but in each case excluding those current assets and
current liabilities included in the calculation of Consolidated Net Cash as of
the relevant date and also excluding Financial Indebtedness owing to ING Bank
and ING Mezzanine which is to be satisfied in full by the Purchaser at the
Closing pursuant to Article 2.3(a)(i) hereof (Exhibit C hereto setting forth the
specific items that form part of Consolidated Net Working Capital).

“Consolidated Net Working Capital Estimate” means the Consolidated Net Working
Capital as set forth in the Closing Certificate, being EUR 2,638,952.

“Consolidated Net Working Capital Target” means EUR 1,250,000.

“Consolidated Total Cash” as of any date means the sum of the following amounts
(computed on a consolidated basis for the Group as a whole in accordance with
GAAP) as of such date: (i) (A) cash on hand and in bank accounts and
(B) receivables of any Group Company under the Existing Lippel Current Account
Agreement, the Existing Lippel Loan Agreement, the Existing MWL Current Account
Agreement, the Existing Quaedvlieg Current Account Agreement and the Existing RQ
Management Current Account Agreement, minus (ii) all outstanding checks, drafts
and electronic funds transfers as of such date.

 

5



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” as of any date means the total amount of
Financial Indebtedness of the Group as of such date, computed on a consolidated
basis for the Group as a whole in accordance with GAAP, but excluding Financial
Indebtedness owing to ING Bank and ING Mezzanine which is to be satisfied in
full by the Purchaser at the Closing pursuant to Article 2.3(a)(i) hereof.

“Contract” means any contract, license, lease, agreement, obligation, promise,
undertaking, understanding, arrangement, document, commitment, entitlement or
engagement to which any Person is a party or by which any Person is bound or
under which any Person has any liability or contingent liability (in each case,
whether written or oral).

“Control” (including “Controlled by” and “under common Control with”) means the
ability through ownership, direct or indirect, of voting stock or other equity
interests, or by Contract, to direct or cause the direction of the management
and policies of a Person. For purposes of this Agreement a Person shall be
deemed in any event to Control another Person if such first-mentioned Person
holds one-third (1/3) or more of the equity or voting interest of the other
Person.

“Data Room” means the electronic data room made available to the Purchaser
Parties and their advisors from January 7, 2014 until March 9, 2014, containing
financial, tax, legal and commercial information in relation to the Shares, the
Group Companies and their respective businesses, assets, liabilities and
prospects, the contents of which have been deposited with the Notary on the date
hereof pursuant to the Deed of Deposit.

“Deed of Deposit” means the notarial deed of deposit pursuant to which the
Purchaser and the Additional Indemnifying Sellers will deposit the CD ROMs
constituting the Data Room with the Notary.

“Definitive Consolidated Net Cash” means Consolidated Net Cash as of immediately
prior to the Closing, as finally determined pursuant to the procedures set forth
in Articles 2.4 and 2.5 hereof.

“Definitive Consolidated Net Working Capital” means Consolidated Net Working
Capital as of immediately prior to the Closing, as finally determined pursuant
to the procedures set forth in Articles 2.4 and 2.5 hereof.

“Earn-Out Period” means any Gross Profits Earn-Out Period or Net Adds Earn-Out
Period.

“Encumbrance” means any limited right (beperkt recht), mortgage, charge, pledge,
lien, restriction, assignment, hypothecation, security interest, title retention
or any other agreement or arrangement the effect of which is the creation of
security, or any other interest, equity or other right of any person (including
any right to acquire, option, right of first refusal or right of pre-emption),
or any agreement or arrangement to create any of the same.

“Escrow Account” has the meaning assigned to such term in the Escrow Agreement.

“Escrow Agent” means Stichting Derdengelden TMF in its capacity as escrow agent
under the Escrow Agreement, or any successor escrow agent appointed from time to
time pursuant to the Escrow Agreement.

 

6



--------------------------------------------------------------------------------

“Escrow Agreement” means the Escrow Agreement, dated the Closing Date, to be
entered into among MWL, RQ Management, the Purchaser, the Escrow Agent and TMF
Management B.V.

“Escrow Percentage” has the meaning assigned to such term in the Escrow
Agreement.

“Escrow Period” has the meaning assigned to such term in the Escrow Agreement.

“EUR” and “euro” means the lawful currency of the European Union, or any other
currency subsequently adopted by The Netherlands as its lawful currency (a
“Subsequent Dutch Currency”), with all euro amounts being for all purposes of
this Agreement converted into such Subsequent Dutch Currency at the official
rate at which the euro is first converted into such Subsequent Dutch Currency by
Law (the “Official Rate”).

“Exchange Rate” means the euro-United States dollar exchange rate as of the date
of this Agreement as agreed between the parties, being EUR 0.72 for one United
States dollar and US$ 1.3888 for one euro. The Exchange Rate shall continue to
be applicable after adoption of any Subsequent Dutch Currency, but the euro
values expressed in the preceding sentence shall from and after the adoption by
The Netherlands of any Subsequent Dutch Currency be for all purposes of this
Agreement converted into the relevant Subsequent Dutch Currency at the Official
Rate.

“Existing Euroscan B.V. Share Pledges” mean (i) the first ranking notarial deed
of pledge of shares, dated November 13, 2008, among ING Bank, the Company and
Euroscan B.V. and (ii) the second ranking notarial deed of pledge of shares,
dated November 13, 2013, among ING Mezzanine, the Company and Euroscan B.V.

“Existing Euroscan Germany Share Pledges” means (i) the first ranking
“Verpfändung eines Geschäftsanteils”, dated November 13, 2008, among ING Bank,
the Company and Euroscan Germany and (iii) the second ranking “Verpfändung eines
Geschäftsanteils”, dated November 13, 2013, among ING Mezzanine, the Company and
Euroscan Germany.

“Existing MWL Share Pledge” means the notarial deed of pledge of shares in the
Company by MWL in favor of RQ Management, dated November 13, 2013, among MWL, RQ
Management and the Company.

“Existing Shareholders Agreement” means the Shareholders Agreement, dated
November 13, 2013, among the Sellers and the Company.

“Existing Subscription Agreement” means the Subscription Agreement, dated
November 13, 2013, among the Sellers and the Company.

“Financial Indebtedness” means any indebtedness for or in respect of:

 

  (a) moneys borrowed and debit balances (including, without limitation, accrued
but unpaid interest and/or prepayment penalties) at banks or other financial
institutions;

 

  (b) any amount raised by acceptance under any acceptance credit facility or
bill discounting facility (or dematerialized equivalent);

 

  (c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

7



--------------------------------------------------------------------------------

  (d) the amount of any liability in respect of any lease or hire purchase
contract, including any short-term portion of such items, which would, in
accordance with GAAP, be treated as a finance or capital lease;

 

  (e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

 

  (f) any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);

 

  (g) any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or financial institution;

 

  (h) any amount of any liability under an advance or deferred purchase
agreement if one of the primary reasons behind entering into the agreement is to
raise finance or to finance the acquisition or construction of the asset or
service in question;

 

  (i) the amount of any liability in respect of any guarantee or indemnity for
any of the items referred to in paragraphs (a) to (h) above to the extent not
already included in such items.

“Financial Statements” means the following financial statements previously
delivered by the Sellers to the Purchaser:

 

  (a) the audited consolidated financial statements of the Group for the fiscal
year ended December 31, 2012, including the audited consolidated balance sheet
of the Group as of such date and all notes thereto and the audited consolidated
profit and loss account and audited consolidated cash flow statement of the
Group for the fiscal year then ended and all notes thereto, prepared in
accordance with GAAP (the “Audited 2012 Financial Statements”);

 

  (b) the unaudited consolidated financial statements of the Group for the
fiscal quarters ended March 31, 2013, June 30, 2013, September 30, 2013 and
December 31, 2013, including the unaudited consolidated balance sheets of the
Group as of each of such dates and the unaudited consolidated profit and loss
accounts of the Group and unaudited consolidated cash flow statements of the
Group for each of the three month periods then ended, prepared in accordance
with GAAP (the “Unaudited Quarterly 2013 Financial Statements”); and

 

  (c) the unaudited consolidated financial statements of the Group for the
fiscal year ended December 31, 2013, including the unaudited consolidated
balance sheet of the Group as of such date and the unaudited consolidated profit
and loss account and unaudited consolidated cash flow statement of the Group for
the fiscal year then ended and all notes thereto, prepared in accordance with
GAAP (the “Unaudited FY 2013 Financial Statements”).

“GAAP” means Netherlands generally accepted accounting principles, policies and
practices as consistently applied in the preparation of the Financial
Statements.

 

8



--------------------------------------------------------------------------------

“Governmental Authority” means any government, regulatory authority,
governmental department, agency, commission, bureau, official, minister, public
corporation, court, body, board, tribunal or dispute settlement panel or other
law-, rule- or regulation-making organization or entity

 

  (a) having or purporting to have jurisdiction on behalf of any nation,
province, territory or state or any other geographic or political subdivision of
any of them; or

 

  (b) exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, policy, regulatory or taxing authority or
power.

“Gross Profits Earn-Out Period” means (i) the period beginning on the Closing
Date and ending on December 31, 2014 and (ii) the two succeeding twelve-month
periods thereafter ending on December 31, 2015 and December 31, 2016,
respectively.

“Group” means the Company and the Subsidiaries.

“Group Company” means any member of the Group.

“Group Products” has the meaning assigned to such term in Article 7.5(f).

“ING Bank” means ING Bank N.V.

“ING Bank Guarantee” means the guarantee, dated January 14, 2014, by ING Bank in
favor of Traarbach Onroerend Goed Exploitatie B.V.

“ING Mezzanine” means ING Corporate Investments Mezzanine Fonds B.V.

“IRS” means the United States Internal Revenue Service.

“Knowledge of the Additional Indemnifying Sellers” or “Additional Indemnifying
Sellers’ Knowledge”, or any other similar Knowledge qualification relating to
the Additional Indemnifying Sellers, means the actual knowledge of
Mr. Quaedvlieg or Mr. Lippel as of the time of execution of this Agreement,
except when such term is used in Article 7.5(b)(ii)(A), in which case the term
“Knowledge” when used with respect to the Additional Indemnifying Sellers means
the actual knowledge of Mr. Lippel or Mr. Quaedvlieg at the time referred to in
such provision.

“Knowledge of the Purchaser Parties” or “Purchaser Parties’ Knowledge”, or any
other similar Knowledge qualification relating to the Purchaser Parties, means
the actual knowledge of any of Marc Eisenberg, Robert Costantini or Chris Lebrun
as of the time of execution of this Agreement.

“Law” means any applicable law, statute, by-law, rule, regulation, Order,
ordinance, protocol, code, guideline, treaty, policy, notice, direction, decree,
judgment, award or requirement, in each case of any Governmental Authority.

“Losses” means all damages, dues, penalties, fines, losses, liabilities,
obligations, deficiencies, judgments, awards, assessments, Taxes, interest and
reasonable out-of-pocket expenses incurred (including the reasonable
out-of-pocket expenses of investigation and reasonable attorney’s fees), but
excluding any overhead costs such as costs incurred by or allocated to a Person
entitled to indemnification hereunder.

“MWL Management Agreement” means the Management Agreement, dated November 13,
2013, between MWL and the Company.

 

9



--------------------------------------------------------------------------------

“Net Adds Earn-Out Period” means each of (i) the twelve-month period beginning
on April 1, 2014 and ending on March 31, 2015 and (ii) the two succeeding
twelve-month periods thereafter ending on March 31, 2016 and March 31, 2017,
respectively.

“North America” means the United States of America, Canada and Mexico.

“Notarial EURO Account” means the third-party notarial euro account of the
Notary having the following details:

 

Beneficiary:    Notariskantoor Van Campen & Partner Inz. Derdengelden Address:
   J.J. Viottastraat 52 ZIP/City:    1071 JT Amsterdam Country:    The
Netherlands SWIFT Code:    RABONL2U IBAN:    NL22RABO0190409398 Bank Name:   
Rabobank City:    Amsterdam Country:    The Netherlands

“Notary” means Nicole van Smaalen or her substitute (or another Dutch notary
agreed by the Sellers and Purchaser).

“Notary Letter” means the letter from the Notary to the Sellers, the Purchaser,
the Purchaser Parent, ING Bank, ING Mezzanine, the Company, Mr. Kalinski,
Mr. Lippel, Euroscan Germany, Euroscan B.V. and the Escrow Agent, signed by the
Notary, and by the Sellers, the Purchaser, the Purchaser Parent, ING Bank, ING
Mezzanine, the Company, Mr. Kalinski, Mr. Lippel, Euroscan Germany, Euroscan
B.V. and the Escrow Agent for acknowledgement and approval, immediately
preceding the signature of this Agreement. A copy of the executed Notary Letter
is attached hereto as Exhibit D.

“Order” means any order, injunction, judgment, administrative complaint, decree,
ruling, award, assessment, direction, instruction, penalty or sanction issued,
filed or imposed by any Governmental Authority or arbitrator.

“Party Confidential Information” means non-public information with respect to
the other parties and/or their respective Affiliates, investors or businesses.

“Permit” shall mean any license, Order, certificate, authorization or approval
of any Governmental Authority.

“Purchaser Parties” means the Purchaser and the Purchaser Parent.

“Purchaser Parties’ Counsel” means Van Campen & Partners N.V.

“Purchaser Products” has the meaning assigned to such term in Article 7.5(f).

“Relevant Percentage” means, with respect to each of the Sellers, the percentage
specified opposite such Seller’s name below:

 

Name of Seller

   Relevant Percentage  

MWL

     38.99970 % 

RQ Management

     38.99970 % 

ING Investments

     20.00048 % 

WBB

     2.00012 % 

 

10



--------------------------------------------------------------------------------

“RQ Management Agreement” means the Management Agreement, dated November 13,
2013, between RQ Management and the Company.

“Seller Parties” means the Sellers, Mr. Quaedvlieg, Mr. Lippel, Mr. Beyers,
Mrs. Quaedvlieg, STUG, the Company and each other Group Company which is a party
to a Transaction Document.

“Sellers’ Counsel” means Arjen Mulderije, Esq.

“Tax” or “Taxes” shall mean all (a) taxes, charges, withholdings, fees, levies,
imposts, duties and governmental fees or other like assessments or charges of
any kind whatsoever in the nature of taxes imposed by any Dutch or foreign
(including United States federal, state, or local) or other Taxing Authority
(including those related to income, net income, gross income, receipts, capital,
windfall profit, severance, property (real and personal), production, sales,
goods and services, use, business and occupation, license, excise, registration,
franchise, employment, payroll (including social security contributions),
deductions at source, withholding, alternative or add-on minimum, intangibles,
ad valorem, transfer, gains, stamp, customs, duties, estimated, transaction,
title, capital, paid-up capital, profits, premium, value added, recording,
inventory and merchandise, business privilege, federal highway use, commercial
rent or environmental tax, and any liability under unclaimed property, escheat
or similar Laws), (b) interest, penalties, fines, additions to tax or additional
amounts imposed by any Taxing Authority in connection with (i) any item
described in clause (a) or (ii) the failure to comply with any requirement
imposed with respect to any Tax Return, and (c) liability in respect of any
items described in clause (a) and/or (b) payable by reason of Contract
(including any Tax Sharing Agreement), assumption, transferee, successor or
similar liability, operation of law (including pursuant to United States
Treasury Regulations Section 1.1502-6 (or any predecessor or successor thereof
or any analogous or similar state, local, or foreign Law)) or otherwise.

“Tax Return” shall mean any return, declaration, form, report, claim,
informational return (including all IRS Forms 1099) or statement required to be
filed with any Governmental Authority with respect to Taxes, including any
schedule or attachment thereto or amendment thereof.

“Tax Sharing Agreement” shall mean any Tax indemnity agreement, Tax sharing
agreement, Tax allocation agreement or similar contract or arrangement, whether
written or unwritten (including, without limitation, any such agreement,
contract or arrangement included in any purchase or sale agreement, merger
agreement, joint venture agreement or other document).

“Taxing Authority” shall mean, with respect to any Tax or Tax Return, the
Governmental Authority that imposes such Tax or requires a Person to file such
Tax Return and the agency (if any) charged with the collection of such Tax or
the administration of such Tax Return, in each case for such Governmental
Authority.

“Telematics Subscribers” means subscribers who are sold a wireless service by a
Group Company, that is provided by a Group Company or Purchaser Parent or an
Affiliate of Purchaser Parent (other than a Group Company), that provides data
on the location and/or operating parameters of a customer asset to enable the
customer remotely to manage and/or control such asset and, for the avoidance of
doubt, shall not include satellite or terrestrial subscribers sold
telecommunications service independently of a telematics service. The term
“Group Companies” as used in this definition shall have the meaning assigned to
such term in the definition of “Consolidated Gross Profits”.

 

11



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Escrow Agreement, the Notary
Letter, the Existing Shareholders and Subscription Agreement Termination
Agreement, the Company Board Resolution, the Pre-Closing Company Shareholders
Resolution, the Post-Closing Company Shareholders Resolution, the Share Transfer
Deed, the ING Dutch Law Release Letter, the Euroscan B.V. Share Pledge Deed of
Release, the Euroscan Germany Share Pledge Deed of Release, the MWL Management
Agreement Termination Agreement, the Amended and Restated RQ Management
Agreement, the Euroscan Germany TSUG Management Agreement, the Company TSUG
Management Agreement, the Kalinski Employment Offer Letter, the Existing MWL
Share Pledge Release, the Keep Well Agreements, the Seller Shareholders
Resolutions, the MWL Board Resolution, the Existing MWL Current Account
Agreement Termination Agreement, the Existing RQ Management Current Account
Agreement Termination Agreement, the Existing Lippel Loan Agreement Termination
Agreement, the Existing Lippel Current Account Agreement Termination Agreement,
the Existing Quaedvlieg Current Account Agreement Termination Agreement, the
Ameriscan Stock Powers, the Kalinski SPA, the Kalinski Note, the Deed of
Amendment, the Deed of Deposit and any other agreement, instrument, certificate
or other document to be executed in connection with the transactions
contemplated by this Agreement.

“TSUG” means Technologie&Systemberatung UG (haftungbeschränkt).

“US$” or “United States dollars” means the lawful currency of the United States
of America.

 

1.2 Meaning of references. Save where specifically required or indicated
otherwise, in any Transaction Document:

 

  (a) Words importing one gender shall be treated as importing any gender, words
importing individuals shall be treated as importing corporations and vice versa,
words importing the singular shall be treated as importing the plural and vice
versa, and words importing the whole shall be treated as including a reference
to any part thereof.

 

  (b) References to a “Person” or “person” shall include any individual,
company, firm, body corporate, unincorporated association, government, state or
agency of state, association, joint venture, partnership or limited partnership,
or any other legal entity, in each case whether or not having a separate legal
personality.

 

  (c) For the avoidance of doubt, the terms “refunds” and “benefits” as used in
Articles 7.6(c), 8.3(n) and 8.3(o) do not refer to general commercial benefits
and refunds, but only to Tax-related refunds and benefits.

 

1.3 Headings. Article and paragraph headings in any Transaction Document are
inserted for ease of reference only and shall not affect construction.

 

2 SALE AND PURCHASE OF THE SHARES AND THE AMERISCAN SHARES.

 

2.1 Purchase and Sale of the Shares and the Ameriscan Shares.

 

  (a) Subject to the terms and conditions set forth herein, each of the Sellers
hereby agrees to sell and transfer all of the Shares held by it to the Purchaser
at the Closing, and the Purchaser hereby agrees to purchase and accept delivery
of such Shares from each of the Sellers at the Closing, free and clear of
Encumbrances. The purchase of the Shares by the Purchaser from the Sellers shall
take place at the Closing immediately following (i) the transfer of the
Ameriscan Shares to the Purchaser Parent, (ii) the payment by the Company of all
amounts due by the Company to Mr. Kalinski under the Kalinski Note and (iii) the
payment of the Pre-Closing Preferred Payment to ING Investments, as more fully
set forth in Articles 2.1(b) and 3.4(o) and (p) hereof.

 

12



--------------------------------------------------------------------------------

  (b) Immediately prior to the transfer of the Shares to the Purchaser
hereunder, (i) the Company will, subject to the terms and conditions set forth
herein, sell and transfer the Ameriscan Shares to the Purchaser Parent and the
Purchaser Parent will purchase the Ameriscan Shares from the Company, free and
clear of Encumbrances, for a cash purchase price in euros equal to the Ameriscan
Purchase Price (being EUR 500,000), which shall be payable by the Purchaser
Parent to the Company in the manner set forth in Article 3.5(a)(i) and
(ii) hereof and in the Notary Letter, (ii) the Company will use EUR 100,000 of
the Ameriscan Purchase Price to pay to Mr. Kalinski all amounts due by the
Company to Mr. Kalinski under the Kalinski Note and (iii) the Company will pay
the Pre-Closing Preferred Payment to ING Investments, in the manner set forth in
Articles 3.4(p) and 3.5(a)(i) hereof and in the Notary Letter.

 

2.2 Summary of Consideration.

 

  (a) The consideration payable by the Purchaser to the Sellers for the Shares
(the “Consideration”) shall consist of certain Consideration payable by the
Purchaser to the Sellers on the Closing Date (the “Closing Date Consideration”)
and certain Consideration payable by the Purchaser only to the Earn-Out Sellers
after the Closing Date, if and when earned (the “Earn-Out Consideration”). The
Consideration will, as more fully set forth herein, be paid to ING Investments
and WBB in cash only and will be paid to MWL and RQ Management partly in cash
(the “Cash Consideration”) and partly by issuance to MWL and RQ Management by
the Purchaser Parent of shares of the common stock of the Purchaser Parent, par
value US$ 0.001 per share (“Purchaser Parent Common Stock”) (the “Stock
Consideration”).

 

  (b) The aggregate value of the Closing Date Consideration (including the
deemed value, as set forth in Article 2.3(b) hereof, of the shares of the
Purchaser Parent Common Stock included in the Closing Date Consideration) (prior
to any adjustment of the Consideration as referred to in Article 2.2(c)), and of
the Ameriscan Purchase Price, shall be EUR 21,000,000. ING Investments and WBB
shall receive their part of the Closing Date Consideration in cash only.

 

  (c) The agreed total value of the Closing Date Consideration, and the
Ameriscan Purchase Price, of EUR 21,000,000, as set forth in Article 2.2(b)
above (the “Base Closing Date Consideration”), has been determined on a “cash
free, debt free” basis and is further based on the assumption that Definitive
Consolidated Net Working Capital will not in any event be greater or less than
the Consolidated Net Working Capital Target. Accordingly, the Base Closing Date
Consideration will be subject to adjustment as set forth in Articles 2.4 through
2.6 to reflect the actual Consolidated Net Cash and Consolidated Net Working
Capital positions of the Group as of the Closing Date.

 

  (d) A portion of the Closing Consideration payable to MWL and RQ Management
will be paid on their behalf at the Closing to the Escrow Agent, to serve as
security for the indemnification obligations of such Sellers, all as more fully
set forth in Article 2.3(d) hereof and in the Escrow Agreement.

 

13



--------------------------------------------------------------------------------

  (e) The Earn-Out Consideration (if any) will be payable partly in the form of
Cash Consideration paid in United States dollars and partly in the form of Stock
Consideration. The maximum aggregate value of the potential Earn-Out
Consideration (including the deemed value, as set forth in Articles 2.9(b) and
7.5(g), of the shares of Purchaser Parent Common Stock included in the Earn-Out
Consideration) (other than the Earn-Out Consideration payable pursuant to
Article 2.7(f)) is US$ [* * *] (being the United States dollar equivalent of EUR
[* * *] as of the Closing Date, using the Exchange Rate as the basis for
conversion of euros into United States dollars), resulting in a total maximum
amount of Consideration (other than the Earn-Out Consideration payable pursuant
to Article 2.7(f)) and Ameriscan Purchase Price payable hereunder (prior to any
adjustment of the Consideration referred to in Article 2.2(c)) of EUR 21,000,000
plus US$ [* * *].

 

2.3 Payment of Closing Date Consideration

 

  (a) The Closing Date Consideration shall be paid as follows:

 

  (i) EUR 9,866,016.05 of the Closing Date Consideration (the “Debt Payoff
Amount”) shall be satisfied by the Purchaser paying to ING Bank and ING
Mezzanine on behalf of the Company and the Subsidiaries (i) all Financial
Indebtedness owing by the Company and the Subsidiaries to ING Bank and ING
Mezzanine as of the Closing Date (other than Financial Indebtedness owing to ING
Bank in respect of the ING Bank Guarantee), and (ii) the Pledged Bank Account
Increase Payment (as such term is defined in the ING Dutch Law Release Letter)
of EUR 29,855, all in the manner more fully set forth in Article 3.5(a)(iii)
hereof, in the Notary Letter and in the ING Dutch Law Release Letter.

 

  (ii) In further satisfaction of the Closing Date Consideration, the Purchaser
will at the Closing purchase from ING Investments the single Company Preferred
Share held by ING Investments for a total purchase price of EUR 1,603,588.89
(the “Closing Date Preferred Share Consideration”), payable by the Purchaser to
ING Investments at Closing by wire transfer of immediately available funds to a
bank account of ING Investments designated by ING Investments in writing to the
Purchaser, in the manner more fully set forth in Article 3.5(a)(iv) hereof and
in the Notary Letter.

 

  (iii) In further satisfaction of the Closing Date Consideration, the Purchaser
will at the Closing purchase from the Sellers all of the Company Common Shares
held by them, for a purchase price payable partly in cash (or, in the case of
ING Investments and WBB, entirely in cash) (the “Closing Date Common Shares Cash
Consideration”), subject to adjustment as set forth in Articles 2.4 through 2.6,
and partly (except in the case of ING Investments and WBB, who will receive only
cash for their Company Common Shares) by issuance of shares of Purchaser Parent
Common Stock (the “Closing Date Common Shares Stock Consideration”). The Closing
Date Common Shares Cash Consideration payable to each Seller, and the number of
shares of Purchaser Parent Common Stock to be issued to each Seller other than
ING Investments and WBB in satisfaction of the Closing Date Common Shares Stock
Consideration payable to such Seller, shall be as set forth in the table below:

 

14



--------------------------------------------------------------------------------

Name of Seller

  

Closing Date Common
Shares Cash
Consideration

  

Closing Date Common Shares Stock Consideration

MWL

   EUR 3,345,264.49    145,615 shares of Purchaser Parent Common Stock

RQ Management

   EUR 3,345,264.49    145,615 shares of Purchaser Parent Common Stock

ING Investments

   EUR 2,125,844.03    [NONE]

WBB

   EUR 212,592.05    [NONE]

TOTAL

   EUR 9,028,965.06    291,230 shares of Purchaser Parent Common Stock

 

  (b) The Closing Date Common Shares Cash Consideration shall be subject to
adjustment as set forth in Articles 2.4 through 2.6 below. For all purposes of
this Article 2 the Closing Date Common Shares Stock Consideration shall be
assigned a monetary value of EUR 1,600,000 in the aggregate, resulting in total
Cash Consideration (including the Debt Payoff Amount) of EUR 20,498,570 payable
at Closing and total Stock Consideration of EUR 1,600,000 payable at Closing, as
more fully set forth below:

 

Debt Payoff Amount    EUR 9,866,016.05 Closing Date Preferred Share
Consideration    EUR 1,603,588.89 Closing Date Common Shares Cash Consideration
   EUR 9,028,965.06 Closing Date Common Shares Stock Consideration   
EUR 1,600,000 (deemed value) Total Closing Date Consideration    EUR 22,098,570

 

  (c) The Closing Date Preferred Share Consideration and the Closing Date Common
Shares Cash Consideration shall be paid at the Closing in the manner set forth
in Articles 3.5(a)(v) through (x) hereof and in the Notary Letter. The Closing
Date Common Shares Stock Consideration shall be paid at the Closing in the
manner set forth in Article 3.5(b) hereof.

 

15



--------------------------------------------------------------------------------

  (d) At the Closing, the Purchaser will, in the manner set forth in Article
3.5(a)(v) hereof and in the Notary Letter, pay to the Escrow Agent on behalf of
MWL and RQ Management, by wire transfer of immediately available funds to the
Escrow Account, a total amount of EUR 1,000,000 (the “Initial Escrow Amount”)
out of the Closing Date Common Shares Cash Consideration that would, but for the
provisions of this Article 2.3(d), have been payable to MWL and RQ Management as
Consideration payable at the Closing for the sale of such Sellers’ Company
Common Shares to the Purchaser. The portion of the Closing Date Common Shares
Cash Consideration to be deposited as part of the Initial Escrow Amount by the
Purchaser on behalf of each of MWL and RQ Management shall be as follows:

 

Name of Seller

   Contribution to Initial Escrow Amount

MWL

   EUR 500,000

RQ Management

   EUR 500,000

TOTAL

   EUR 1,000,000

The Escrow Account shall be held by the Escrow Agent during the Escrow Period,
subject to the provisions of the Escrow Agreement, and shall be subject to
release by the Escrow Agent only as set forth in the Escrow Agreement and not
otherwise.

 

2.4 Adjustment to Closing Date Cash Consideration.

 

  (a) The Closing Date Consideration shall be subject to adjustment as set forth
in this Article 2.4.

 

  (b) The Debt Payoff Amount, the Closing Date Preferred Share Consideration and
the Closing Date Common Shares Stock Consideration shall not be subject to any
adjustment whatsoever after the Closing.

 

  (c) The Closing Date Common Shares Cash Consideration has been provisionally
determined on the basis of the Consolidated Net Working Capital Estimate and the
Consolidated Net Cash Estimate as set forth in the Closing Certificate, with the
base pre-adjustment Closing Date Common Shares Cash Consideration of EUR
7,430,395.06 being (i) increased by an amount of EUR 209,618 (being the amount
of the Consolidated Net Cash Estimate) and (ii) then further increased by EUR
1,388,952 (being the amount by which the Consolidated Net Working Capital
Estimate exceeds the Consolidated Net Working Capital Target), resulting in
Closing Date Common Shares Cash Consideration payable at Closing of EUR
9,028,965.06. This provisional amount paid at Closing shall be subject to
further adjustment after the Closing as follows:

 

  (i)    (A) If the Definitive Consolidated Net Working Capital exceeds the
Consolidated Net Working Capital Estimate, then the Closing Date Common Shares
Cash Consideration shall be increased by 100% of the amount by which the
Definitive Consolidated Net Working Capital exceeds the Consolidated Net Working
Capital Estimate.

 

          (B) If the Consolidated Net Working Capital Estimate exceeds the
Definitive Consolidated Net Working Capital, then the Closing Date Common Shares
Cash Consideration shall be reduced by 100% of the amount by which the
Consolidated Net Working Capital Estimate exceeds the Definitive Consolidated
Net Working Capital.

 

16



--------------------------------------------------------------------------------

  (ii)    (A) If the Definitive Consolidated Net Cash exceeds the Consolidated
Net Cash Estimate, then the Closing Date Common Shares Cash Consideration as
adjusted pursuant to Article 2.4(c)(i) shall be increased by 100% of the amount
by which the Definitive Consolidated Net Cash exceeds the Consolidated Net Cash
Estimate.

 

          (B) If the Definitive Consolidated Net Cash is less than the
Consolidated Net Cash Estimate, then the Closing Date Common Shares Cash
Consideration as adjusted pursuant to Article 2.4(c)(i) shall be decreased by
100% of the amount by which the Consolidated Net Cash Estimate exceeds the
Definitive Consolidated Net Cash.

 

2.5 Procedure to Determine the Adjustment (If Any) to the Closing Date Cash
Consideration.

 

  (a) Not later than 90 calendar days after the Closing Date, the Purchaser
shall deliver to the Sellers a statement (the “Closing Purchaser Statement”),
duly signed by a director of the Purchaser as of the date of the Closing
Purchaser Statement, setting forth (i) a calculation, prepared in accordance
with GAAP with supporting written documentation and detail, of the Definitive
Consolidated Net Cash and the Definitive Consolidated Net Working Capital
(including a consolidated balance sheet of the Group dated as of the Closing
Date, prepared in accordance with GAAP, indicating the key components used in
the calculation of the Definitive Consolidated Net Cash and the Definitive
Consolidated Net Working Capital) and (ii) the final amount of the increase or
decrease (if any) in the Closing Date Common Shares Cash Consideration pursuant
to this Agreement, calculated in accordance with the provisions of Article 2.4
(the “Purchase Price Adjustment”). Upon receipt of the Closing Purchaser
Statement, RQ Management acting on behalf of the Sellers shall be entitled to
request any additional reasonable relevant information from the Purchaser
Parties and the Company in order to verify the Closing Purchaser Statement,
which information shall be provided by the Purchaser Parties to the Sellers, to
the reasonable satisfaction of RQ Management acting on behalf of the Sellers,
within 5 Business Days of RQ Management’s written request.

 

  (b) Within 30 calendar days following receipt of the Closing Purchaser
Statement, or if later, within 30 calendar days following the receipt of any
additional information requested by RQ Management pursuant to Article 2.5(a),
which information is reasonably satisfactory to RQ Management acting on behalf
of the Sellers, RQ Management acting on behalf of the Sellers shall provide
written notice to the Purchaser of any objections to the Closing Purchaser
Statement (the “Closing Seller Statement”), specifying in reasonable detail such
objections and the basis therefor. RQ Management and the Sellers’ legal,
accounting and financial advisors shall have full access to the books and
records, the personnel of, and work papers of the Group Companies in order to
prepare the Closing Seller Statement, provided however, that such access shall
be in a manner that does not interfere with the normal business operations of
the Group. If no Closing Seller Statement is delivered to the Purchaser by RQ
Management acting on behalf of the Sellers within the period specified in the
first sentence of this Article 2.5(b), then the Sellers shall be deemed to have
accepted the contents of the Closing Purchaser Statement and the Purchaser’s
determination of the Definitive Consolidated Net Cash, the Definitive
Consolidated Net Working Capital and the Purchase Price Adjustment, in each case
as set forth on the Closing Purchaser Statement, shall be final, binding and
conclusive on the Sellers and the Purchaser.

 

17



--------------------------------------------------------------------------------

  (c) If RQ Management acting on behalf of the Sellers objects to the Closing
Purchaser Statement, as evidenced by the timely delivery of a Closing Seller
Statement as set forth in Article 2.5(b), RQ Management acting on behalf of the
Sellers and the Purchaser shall negotiate in good faith during the 30 calendar
day period (the “Resolution Period”) after the date of Purchaser’s receipt of
the Closing Seller Statement to resolve any disputes regarding the amounts set
forth in the Closing Seller Statement. If RQ Management acting on behalf of the
Sellers, and the Purchaser, are unable to agree on the Purchase Price Adjustment
during the Resolution Period, then all unresolved disputes shall be submitted to
an expert assessment as set out in Article 2.5(d) by Ernst & Young or any of the
other “Big Four” accounting firms that is not the Purchaser Parent’s auditor (an
“Eligible Accounting Firm”), as appointed by the Company after consultation with
RQ Management acting on behalf of the Sellers (the “Arbitrating Accounting
Firm”). Any joint determination by the Purchaser, and by RQ Management acting on
behalf of the Sellers, of the Purchase Price Adjustment before or after the
Resolution Period shall be final, binding and conclusive on the Purchaser and
the Sellers.

 

  (d)

If the Purchaser and RQ Management acting on behalf of the Sellers are unable to
agree on the Purchase Price Adjustment during the Resolution Period as set forth
in Article 2.5(c), then the Arbitrating Accounting Firm shall be engaged to
finally determine the Purchase Price Adjustment (if any). Within 5 days after
the Arbitrating Accounting Firm is appointed as described above, the Purchaser
shall forward a copy of the Closing Purchaser Statement to the Arbitrating
Accounting Firm, and RQ Management acting on behalf of the Sellers shall forward
a copy of the Closing Seller Statement to the Arbitrating Accounting Firm, as
well as, in each case, any relevant supporting documentation available to the
Sellers or the Purchaser Parties, as the case may be. Each party shall procure
that the Arbitrating Accounting Firm shall receive the same information as any
other party has received from such first-mentioned party and that the other
parties receive copies of all information sent by such first-mentioned party to
the Arbitrating Accounting Firm. The Arbitrating Accounting Firm’s role shall be
limited to resolving the objections of RQ Management acting on behalf of the
Sellers contained in the Closing Seller Statement and determining the correct
calculations to be used on the disputed portions of the Closing Purchaser
Statement. In resolving such objections, the Arbitrating Accounting Firm shall
apply the provisions of this Agreement concerning the determination of the
Definitive Consolidated Net Cash and the Definitive Consolidated Net Working
Capital. The Purchaser Parties shall procure that the Arbitrating Accounting
Firm shall have access to all of the books and records of the Group Companies,
in each case including work papers, as necessary in order to determine or
comment on the Definitive Consolidated Net Cash, the Definitive Consolidated Net
Working Capital and the Purchase Price Adjustment. The Arbitrating Accounting
Firm shall promptly provide written notice of its resolution of such objections
to the Purchaser and the Sellers and the resulting adjustments shall be deemed
definitively determined for all purposes of this Agreement. The Arbitrating
Accounting Firm shall be instructed to use reasonable efforts to perform its
services within 30 Business Days of submission of the Closing Purchaser
Statement and objection(s) to it, together with all relevant supporting
documentation forwarded to the Arbitrating Accounting Firm as set forth above
and, in any case, as soon as practicable after such submission. If the
originally selected Arbitrating Accounting Firm is unable or unwilling to act
when called upon pursuant to this Article 2.5(d), then the Purchaser and RQ
Management acting on behalf of the Sellers shall promptly jointly appoint a

 

18



--------------------------------------------------------------------------------

  substitute to act in substitution for the original Arbitrating Accounting Firm
(or if no substitute is so appointed within 15 days after the expiration of the
Resolution Period, then such dispute shall be resolved by another Eligible
Accounting Firm, as appointed by the Company), and, upon acceptance of such
appointment, such substitute, so appointed, shall, for purposes of this
Agreement, be deemed to be the Arbitrating Accounting Firm, and the time periods
prescribed in this Article 2.5(d) shall run from the date of such substitute’s
acceptance of appointment hereunder. In connection with the resolution of any
dispute related to the Closing Purchaser Statement, the fees and expenses of the
Arbitrating Accounting Firm shall be borne by the Purchaser and the Sellers in
inverse proportion as the Purchaser, on the one hand, and the Sellers, on the
other hand, may prevail on matters resolved by the Arbitrating Accounting Firm,
such allocation between the Purchaser, on the one hand, and the Sellers, on the
other hand, to be determined by the Arbitrating Accounting Firm at the time its
resolution of the dispute is rendered. Any fees and expenses of the Arbitrating
Accounting Firm assessed by the Arbitrating Accounting Firm against the Sellers
pursuant to the preceding sentence shall be severally, but not jointly, due by
the Sellers to the Arbitrating Accounting Firm and shall be allocated among the
Sellers in accordance with their respective Relevant Percentages. The fees and
expenses of the Sellers’ independent accountants and attorneys incurred in
connection with preparation of the Closing Seller Statement and review of any
Closing Purchaser Statement shall be borne by the Sellers, each in proportion to
their respective Relevant Percentages. The fees and expenses of the Purchaser’s
independent accountants and attorneys incurred in connection with the
preparation of the Closing Purchaser Statement and the review of any Closing
Seller Statement shall be borne by the Purchaser. The Arbitrating Accounting
Firm shall act as a binding advisor (bindend adviseur) and not as an arbitrator
and the decision of the Arbitrating Accounting Firm shall be final and binding
on the parties in the absence of manifest error. Notwithstanding anything to the
contrary in this Agreement, any disputes regarding the determination of the
Definitive Consolidated Net Cash, the Definitive Consolidated Net Working
Capital and the Purchase Price Adjustment shall be resolved as set forth in this
Article 2.5(d) and not in any other manner.

 

2.6 Payment of Purchase Price Adjustment.

 

  (a) Any increase in the Consideration resulting from the application of
Articles 2.4 and 2.5 (an “Upwards Purchase Price Adjustment”) shall be allocated
to the Closing Date Common Shares Cash Consideration and the Purchaser shall,
within 20 Business Days of the date when the amount of the Purchase Price
Adjustment is definitively determined, as set forth in Articles 2.5(b) and
2.5(d) (the “Final Purchase Price Determination Date”), pay the amount of such
Upwards Purchase Price Adjustment to the Sellers as follows:

 

  (i) The Purchaser shall pay to ING Investments, by wire transfer of
immediately available funds in euros to a bank account of ING Investments
designated by ING Investments to the Purchaser, ING Investments’ Relevant
Percentage (being 20.00048%) of such Upwards Purchase Price Adjustment;

 

19



--------------------------------------------------------------------------------

  (ii) During the Escrow Period (A) the Purchaser shall pay to the Escrow Agent
on behalf of MWL and RQ Management, by wire transfer of immediately available
funds in euros to the Escrow Account, the then applicable Escrow Percentage of
the amount that would have been payable to each of such Sellers but for the
provisions of this subclause (A); and (B) the Purchaser shall pay to each of MWL
and RQ Management, by wire transfer of immediately available funds to a bank
account of such Seller designated by such Seller to the Purchaser in writing,
that portion of such Seller’s Relevant Percentage of the Upwards Purchase Price
Adjustment as has not been paid to the Escrow Agent on behalf of such Seller
pursuant to subclause (A) of this sentence. After the Escrow Period the
Purchaser shall pay directly to each of MWL and RQ Management each of such
Sellers’ Relevant Percentage of the Upwards Purchase Price Adjustment, by wire
transfer of immediately available funds in euros to a bank account of such
Seller designated by such Seller to the Purchaser in writing; and

 

  (iii) The Purchaser shall pay to WBB, by wire transfer of immediately
available funds in euros to a bank account of WBB designated by WBB to the
Purchaser, WBB’s Relevant Percentage (being 2.00012%) of such Upwards Purchase
Price Adjustment.

 

  (b)(i) Any decrease in the Consideration pursuant to Articles 2.4 and 2.5
hereof (a “Downwards Purchase Price Adjustment”) shall be allocated among the
Sellers in accordance with their respective Relevant Percentages, up to a
maximum amount of EUR 22,598,570 (the “Maximum Downwards Purchase Price
Adjustment”). Any excess of the Downwards Purchase Price Adjustment above the
Maximum Downwards Purchase Price Adjustment shall be disregarded and shall not
be required to be paid by the Sellers to the Purchaser. If the Downwards
Purchase Price Adjustment is greater than the Closing Date Common Shares Cash
Consideration actually paid to the Sellers at Closing, then the Downwards
Purchase Price Adjustment shall result in the Closing Date Common Shares Cash
Consideration being a negative amount, with the Sellers having an affirmative
obligation in all cases to pay to the Purchaser in cash, in proportion to their
respective Relevant Percentages, the full amount of the Downwards Purchase Price
Adjustment.

 

  (ii) The Downwards Purchase Price Adjustment shall be paid by the Sellers to
the Purchaser as follows:

 

  (A) Each Seller shall, within 20 Business Days of the Final Purchase Price
Determination Date, pay to the Purchaser, by wire transfer of immediately
available funds in euros to a bank account of the Purchaser designated to the
Sellers in writing by the Purchaser, such Seller’s Relevant Percentage of the
Downwards Purchase Price Adjustment.

 

  (B) If any Seller fails to pay any amount required to be paid by it to the
Purchaser pursuant to this Article 2.6(b), then the Purchaser may, if it so
elects, but without prejudice to any other rights and remedies available to the
Purchaser under applicable Laws, (i) file a claim with the Escrow Agent under
the Escrow Agreement, as more fully set forth in Article 4.2 of the Escrow
Agreement, for the amount that has not been duly paid by the relevant Seller to
the Purchaser, and/or (ii) set off (verrekenen) any amount that has not been
duly paid by the relevant Seller to the Purchaser against any obligation that
the Purchaser may have to pay Earn-Out Consideration to that Seller pursuant to
Articles 2.7 through 2.9 hereof, in accordance with the principles for setoff
set forth in Article 8.3(h) hereof.

 

20



--------------------------------------------------------------------------------

  (C) For the avoidance of doubt, the Downwards Purchase Price Adjustment shall
be paid by the Sellers only in euros in cash and not (unless the Purchaser
Parent otherwise agrees) by redelivery of shares of Purchaser Common Stock to
the Purchaser or the Purchaser Parent.

 

2.7 Earn-Out Consideration Payment

 

  (a) The Earn-Out Consideration (if any) shall be payable by the Purchaser to
the Earn-Out Sellers as set forth in Articles 2.7 through 2.9 hereof.

 

  (b) The Earn-Out Consideration shall be payable partly in United States
dollars in cash to the Earn-Out Sellers as more fully set forth herein (the
“Cash Earn-Out Consideration”) and partly, if Purchaser so elects, by issuance
of shares of Purchaser Parent Common Stock to the Earn-Out Sellers (the “Stock
Earn-Out Consideration”). The maximum Earn-Out Consideration payable to the
Earn-Out Sellers (other than Earn-Out Consideration payable pursuant to Article
2.7(f)), including the deemed value in United States dollars of any Stock
Earn-Out Consideration paid to the Earn-Out Sellers as set forth in Article
2.9(b) or 7.5(g) hereof, as applicable (the “Earn-Out Deemed Value” of a share
of Purchaser Parent Common Stock), shall be US$ [* * *]. As a consequence, no
further Earn-Out Consideration (other than Earn-Out Consideration payable
pursuant to Article 2.7(f)) shall be paid to the Earn-Out Sellers after this
maximum amount has been paid.

 

  (c) Subject to the cap on total Earn-Out Consideration set forth in Article
2.7(b) hereof, if [* * *] ((i) and (ii) together the
“[* * *] Earn-Out Milestone”), then an amount of US$ [* * *] (the “[* * *]
Earn-Out Consideration”) shall be due by the Purchaser to the Earn-Out Sellers
within 20 Business Days after the date on which the [* * *] Earn-Out Milestone
is achieved. The [* * *] Earn-Out Consideration shall not be payable unless the
[* * *] Earn-Out Milestone is achieved on or prior to [* * *] and, for the
avoidance of doubt, shall be payable only once in respect of the period between
the Closing Date and [* * *].

 

  (d)    (i)    (A) Subject to the cap on total Earn-Out Consideration set forth
in Article 2.7(b) hereof, if [* * *], then an amount of US$ [* * *] (the “First
Net Adds Earn-Out Consideration”) shall be due by the Purchaser to the Earn-Out
Sellers. The First Net Adds Earn-Out Consideration (if earned) shall be paid by
the Purchaser to the Earn-Out Sellers within 90 days of the last day of the
first Net Adds Earn-Out Period following the Closing Date. The term “Group
Companies” as used in this Article 2.7(d)(i)(A) shall have the meaning assigned
to such term in the definition of “Consolidated Gross Profits”.

 

                  (B) [* * *]

 

          (ii)    (A) Subject to the cap on total Earn-Out Consideration set
forth in Article 2.7(b) hereof, if [* * *], then an amount of US$ [* * *] (the
“Second Net Adds Earn-Out Consideration”) shall be due by the Purchaser to the
Earn-Out Sellers. The Second Net Adds Earn-Out Consideration (if earned) shall
be paid by the Purchaser to the Earn-Out Sellers within 90 days of the last day
of the second Net Adds Earn-Out Period following the Closing Date.

 

                  (B) [* * *].

 

                  (C) [* * *].

 

21



--------------------------------------------------------------------------------

          (iii)    (A) Subject to the cap on total Earn-Out Consideration set
forth in Article 2.7(b) hereof, if [* * *] then an amount of US$ [* * *] (the
“Third Net Adds Earn-Out Consideration”; together with the First Net Adds
Earn-Out Consideration, the Second Net Adds Earn-Out Consideration, the Year 1
Make-Up Payment (if any) and the Year 2 Make-Up Payment (if any), the “Net Adds
Earn-Out Consideration”) shall be due by the Purchaser to the Earn-Out Sellers.
The Third Net Adds Earn-Out Consideration (if earned) shall be paid by the
Purchaser to the Earn-Out Sellers within 90 days of the last day of the third
Net Adds Earn-Out Period following the Closing Date.

 

                  (B) [* * *].

 

                  (C) [* * *].

 

  (e) (i) Subject to the cap on total Earn-Out Consideration set forth in
Article 2.7(b) hereof, if [* * *], then an amount of US$ [* * *] (the “First
Gross Profits Earn-Out Consideration Amount”) shall be due by the Purchaser to
the Earn-Out Sellers.

 

   (ii) Subject to the cap on total Earn-Out Consideration set forth in Article
2.7(b) hereof, if [* * *], then an amount of US$ [* * *] (the “Second Gross
Profits Earn-Out Consideration Amount”) shall be due by the Purchaser to the
Earn-Out Sellers.

 

   (iii) Subject to the cap on total Earn-Out Consideration set forth in Article
2.7(b) hereof, if Consolidated Gross Profits in respect of the third Gross
Profits Earn-Out Period following the Closing Date exceed EUR 6,028,000, then an
amount of US$ 694,400 (the “Third Gross Profits Earn-Out Consideration Payment”;
the First Gross Profits Earn-Out Consideration Payment, the Second Gross Profits
Earn-Out Consideration Payment and the Third Gross Profits Earn-Out
Consideration Payment being referred to herein as the “Gross Profits Earn-Out
Consideration” in respect of the first, second and third Gross Profits Earn-Out
Periods, respectively, following the Closing Date) shall be due by the Purchaser
to the Earn-Out Sellers.

 

   (iv) The Gross Profits Earn-Out Consideration (if any) in respect of the
first, second and third Gross Profits Earn-Out Periods following the Closing
Date shall be paid within 20 Business Days of the Final Gross Profits Earn-Out
Determination Date (as such term is hereinafter defined) in respect of the
relevant Gross Profits Earn-Out Period.

 

  (f) If on or prior to March 31, 2017 a Group Company installs and certifies a
single system outside of North America and engages in a sales demonstration with
an original equipment manufacturer customer for Purchaser Parent’s GT1100
product (the “GT1100 Earn-Out Milestone”), then an amount of US$ [* * *] (the
“GT1100 Earn-Out Consideration”) shall be due by the Purchaser to the Earn-Out
Sellers, within 20 Business Days after the date on which the GT1100 Earn-Out
Milestone is achieved, but not earlier than the first anniversary of the Closing
Date. The GT1100 Earn-Out Consideration shall not be payable unless the GT1100
Earn-Out Milestone is achieved on or prior to [* * *] and, for the avoidance of
doubt, shall be payable only once in respect of the period between the Closing
Date and [* * *].

 

22



--------------------------------------------------------------------------------

  (g) The Earn-Out Consideration shall, in certain circumstances, as more fully
set forth in Article 7.5, be due and payable in circumstances other than those
set forth in this Article 2.7.

 

2.8 Determination of the Gross Profits Earn-Out Consideration (If Any) Payable
in Respect of the First, Second and Third Gross Profits Earn-Out Periods

 

  (a) Not later than 90 calendar days after the last day of each Gross Profits
Earn-Out Period, the Purchaser shall deliver to the Earn-Out Sellers a statement
(the “Purchaser Gross Profits Statement”), signed by a director of the Purchaser
as of the date of the Purchaser Gross Profits Statement, setting forth (i) a
calculation, prepared in accordance with GAAP, with supporting written
documentation and detail, of the Consolidated Gross Profits for the immediately
preceding Gross Profits Earn-Out Period and (ii) the Purchaser’s calculation of
the amount of the Gross Profits Earn-Out Consideration for such Gross Profits
Earn-Out Period. Upon receipt of the Purchaser Gross Profits Statement in
respect of a Gross Profits Earn-Out Period, RQ Management acting on behalf of
the Earn-Out Sellers shall be entitled to request any additional reasonable
relevant information from the Purchaser Parties and the Company in order to
verify such Purchaser Gross Profits Statement, which information shall be
provided by the Purchaser Parties to the Earn-Out Sellers, to the reasonable
satisfaction of RQ Management acting on behalf of the Earn-Out Sellers, within 5
Business Days of RQ Management’s written request.

 

  (b) Within 30 calendar days following receipt of the Purchaser Gross Profits
Statement in respect of a Gross Profits Earn-Out Period, or if later, within 30
calendar days following the receipt by RQ Management of any additional
information requested by RQ Management pursuant to Article 2.8(a), which
information is reasonably satisfactory to RQ Management acting on behalf of the
Earn-Out Sellers, RQ Management shall provide written notice to the Purchaser of
any objections to the Purchaser Gross Profits Statement in respect of the
relevant Gross Profits Earn-Out Period (a “Seller Gross Profits Statement”),
specifying in reasonable detail such objections and the basis therefor. RQ
Management and the Earn-Out Sellers’ legal, accounting and financial advisors
shall have full access to the books and records, the personnel of, and work
papers of the Group Companies in order to prepare the Seller Gross Profits
Statement, provided, however, that such access shall be in a manner that does
not interfere with the normal business operations of the Group. If no Seller
Gross Profits Statement is delivered to the Purchaser by RQ Management acting on
behalf of the Earn-Out Sellers within the period specified in the first sentence
of this Article 2.8(b), then the Earn-Out Sellers shall be deemed to have
accepted the contents of the Purchaser Gross Profits Statement in respect of the
relevant Gross Profits Earn-Out Period and the Purchaser’s determination of the
Consolidated Gross Profits and the Gross Profits Earn-Out Consideration for such
Gross Profits Earn-Out Period, in each case as set forth on the relevant
Purchaser Gross Profits Statement, shall be final, binding and conclusive on the
Earn-Out Sellers and the Purchaser.

 

23



--------------------------------------------------------------------------------

  (c) If RQ Management acting on behalf of the Earn-Out Sellers objects to the
Purchaser Gross Profits Statement in respect of any Gross Profits Earn-Out
Period, as evidenced by the timely delivery of a Seller Gross Profits Statement
in response thereto as set forth in Article 2.8(b), RQ Management acting on
behalf of the Earn-Out Sellers and the Purchaser shall negotiate in good faith
during the 30 calendar day period (an “Earn-Out Resolution Period”) after the
date of Purchaser’s receipt of such Seller Gross Profits Statement to resolve
any disputes regarding the amounts set forth in such Seller Gross Profits
Statement. If RQ Management acting on behalf of the Earn-Out Sellers, and the
Purchaser, are unable to agree on the Gross Profits Earn-Out Consideration in
respect of the relevant Gross Profits Earn-Out Period during such Earn-Out
Resolution Period, then any unresolved dispute in respect of the Gross Profits
Earn-Out Consideration payable in respect of the relevant Gross Profits Earn-Out
Period to which such Seller Gross Profits Statement relates, shall be submitted
to an expert assessment as set out in Article 2.8(d) by an Eligible Accounting
Firm, as appointed by the Company after consultation with RQ Management acting
on behalf of the Earn-Out Sellers (the “Gross Profits Arbitrating Accounting
Firm”). Any written joint determination by the Purchaser, and by RQ Management
acting on behalf of the Earn-Out Sellers, of the Gross Profits Earn-Out
Consideration in respect of any Gross Profits Earn-Out Period, both before and
after the Earn-Out Resolution Period in respect of such Gross Profits Earn-Out
Period, shall be final, binding and conclusive on the Purchaser and the Earn-Out
Sellers.

 

  (d)

If the Purchaser and RQ Management acting on behalf of the Earn-Out Sellers are
unable to agree on the Gross Profits Earn-Out Consideration payable in respect
of a Gross Profits Earn-Out Period during the Earn-Out Resolution Period
relating to such Gross Profits Earn-Out Period as set forth in Article 2.8(c),
then the Gross Profits Arbitrating Accounting Firm shall be engaged to finally
determine such Gross Profits Earn-Out Consideration (if any). Within 5 days
after the Gross Profits Arbitrating Accounting Firm is appointed as described
above, the Purchaser shall forward a copy of the Purchaser Gross Profits
Statement to the Gross Profits Arbitrating Accounting Firm, and RQ Management
acting on behalf of the Earn-Out Sellers shall forward a copy of the Seller
Gross Profits Statement to the Gross Profits Arbitrating Accounting Firm, as
well as, in each case, any relevant supporting documentation available to the
Earn-Out Sellers or the Purchaser Parties, as the case may be. Each party shall
procure that the Gross Profits Arbitrating Accounting Firm shall receive the
same information as any other party has received from such first-mentioned party
and that the other parties receive copies of all information sent by such
first-mentioned party to the Gross Profits Arbitrating Accounting Firm. The
Gross Profits Arbitrating Accounting Firm’s role shall be limited to resolving
the objections of RQ Management acting on behalf of the Earn-Out Sellers
contained in the Seller Gross Profits Statement in respect of the relevant Gross
Profits Earn-Out Period and determining the correct calculations to be used on
the disputed portions of the Purchaser Gross Profits Statement to which such
Seller Gross Profits Statement is responding. In resolving such objections, the
Gross Profits Arbitrating Accounting Firm shall apply the provisions of this
Agreement concerning the determination of the Consolidated Gross Profits for the
relevant Gross Profits Earn-Out Period. The Purchaser Parties shall procure that
the Gross Profits Arbitrating Accounting Firm shall have access to all of the
books and records of the Group Companies, including work papers, as necessary in
order to determine or comment on the Consolidated Gross Profits for the relevant
Gross Profits Earn-Out Period, and the Gross Profits Earn-Out Consideration
payable in respect of such Gross Profits Earn-Out Period. The Gross Profits
Arbitrating Accounting Firm shall promptly provide written notice of its
resolution of such objections to the Purchaser and the Earn-Out Sellers and the
resulting adjustments shall be deemed definitively determined for all purposes
of this Agreement. The Gross Profits Arbitrating Accounting Firm shall be
instructed to use reasonable efforts to perform its services within 30 Business
Days of submission of the Purchaser Gross Profits Statement and objection(s) to
it, together with all relevant supporting documentation forwarded to the Gross

 

24



--------------------------------------------------------------------------------

  Profits Arbitrating Accounting Firm as set forth above and, in any case, as
soon as practicable after such submission. If the originally selected Gross
Profits Arbitrating Accounting Firm is unable or unwilling to act when called
upon pursuant to this Article 2.8(d), then the Purchaser, and RQ Management
acting on behalf of the Earn-Out Sellers, shall promptly jointly appoint a
substitute to act in substitution for the original Gross Profits Arbitrating
Accounting Firm (or if no substitute is so appointed within 15 days after the
expiration of the relevant Earn-Out Resolution Period, then such dispute shall
be resolved by another Eligible Accounting Firm, as appointed by the Company),
and, upon acceptance of such appointment, such substitute, so appointed, shall,
for purposes of this Agreement, be deemed to be the Gross Profits Arbitrating
Accounting Firm, and the time periods prescribed in this Article 2.8(d) shall
run from the date of such substitute’s acceptance of appointment hereunder. In
connection with the resolution of any dispute related to a Purchaser Gross
Profits Statement, the fees and expenses of the Gross Profits Arbitrating
Accounting Firm shall be borne by the Purchaser and the Earn-Out Sellers in
inverse proportion as the Purchaser, on the one hand, and the Earn-Out Sellers,
on the other hand, may prevail on matters resolved by the Gross Profits
Arbitrating Accounting Firm, such allocation between the Purchaser, on the one
hand, and the Earn-Out Sellers, on the other hand, to be determined by the Gross
Profits Arbitrating Accounting Firm at the time its resolution of the dispute is
rendered. Any fees and expenses of the Gross Profits Arbitrating Accounting Firm
assessed by the Gross Profits Arbitrating Accounting Firm against the Earn-Out
Sellers pursuant to the preceding sentence shall be, severally but not jointly,
due by the Earn-Out Sellers, in the proportion of 50% by MWL and 50% by RQ
Management, to the Gross Profits Arbitrating Accounting Firm. The fees and
expenses of the Purchaser’s independent accountants and attorneys incurred in
connection with its preparation of a Purchaser Gross Profits Statement and
review of any related Seller Gross Profits Statement shall be borne by the
Purchaser. The fees and expenses of the Earn-Out Sellers’ independent
accountants and attorneys incurred in connection with their review of a
Purchaser Gross Profits Statement and their preparation of any related Seller
Gross Profits Statement shall be borne by the Earn-Out Sellers, in the
proportion of 50% by MWL and 50% by RQ Management. The Gross Profits Arbitrating
Accounting Firm shall act as a binding advisor (bindend adviseur) and not as an
arbitrator and the decision of the Gross Profits Arbitrating Accounting Firm
shall be final and binding on the parties in the absence of manifest error.
Notwithstanding anything to the contrary in this Agreement, any disputes
regarding the determination of the Consolidated Gross Profits for any Gross
Profits Earn-Out Period and the Gross Profits Earn-Out Consideration payable in
respect of such Gross Profits Earn-Out Period shall be resolved as set forth in
this Article 2.8(d) and not in any other manner. The date of final determination
of the Gross Profits Earn-Out Consideration payable in respect of any Gross
Profits Earn-Out Period pursuant to Article 2.8(b) or (d), as applicable, is
referred to herein as the “Final Gross Profits Earn-Out Determination Date” in
respect of such Gross Profits Earn-Out Period.

 

2.9 Allocation and Payment of Earn-Out Consideration

 

  (a) The Earn-Out Consideration will be considered for all purposes of this
Agreement to constitute additional Consideration payable by the Purchaser to the
Earn-Out Sellers for the sale of their Company Common Shares to the Purchaser
and shall be allocated among the Earn-Out Sellers in the proportion of 50% to
MWL and 50% to RQ Management.

 

25



--------------------------------------------------------------------------------

  (b) Each share of Purchaser Parent Common Stock included in any Stock Earn-Out
Consideration paid to the Earn-Out Sellers hereunder shall, for all purposes of
this Article 2, except as otherwise set forth in Article 7.5(g), be deemed to
have a value equal to (i) in the case of a payment of Gross Profits Earn-Out
Consideration and Net Adds Earn-Out Consideration, the average closing price of
a share of Purchaser Common Stock on NASDAQ (or, if other than NASDAQ, on any
other securities exchange or interdealer quotation system which constitutes the
principal trading market on which shares of Purchaser Parent Common Stock are
then traded) (the “Trading Average” of a share of Purchaser Parent Common Stock)
during the 20 trading day period preceding the last day of the Earn-Out Period
in respect of which such Gross Profits Earn-Out Consideration or Net Adds
Earn-Out Consideration is being paid, (ii) in the case of a payment of [* * *]
Earn-Out Consideration, the Trading Average of a share of Purchaser Parent
Common Stock during the 20 trading day period preceding the date on which the [*
* *] Earn-Out Milestone is achieved and (iii) in the case of a payment of GT1100
Earn-Out Consideration, the Trading Average of a share of Purchaser Parent
Common Stock during the 20 trading day period preceding the date of issuance of
any shares of Purchaser Parent Common Stock included as part of the GT1100
Earn-Out Consideration.

 

  (c) All Earn-Out Consideration payable by the Purchaser to the Earn-Out
Sellers hereunder shall be paid as follows:

 

  (i) (A) Up to 50% (or, in the case of the GT1100 Earn-Out Consideration, up to
100%) of any Earn-Out Consideration payable to the Earn-Out Sellers hereunder
may be paid by the issuance to the Earn-Out Sellers, respectively, by the
Purchaser Parent of shares of Purchaser Parent Common Stock (a “Stock-Based
Earn-Out Payment”). The Purchaser shall notify the Earn-Out Sellers in writing,
within 10 Business Days prior to the date on which any Earn-Out Consideration is
payable to the Earn-Out Sellers hereunder, as set forth in Article 2.7 or 7.5
(an “Earn-Out Payment Date”), of the percentage (which shall not be less than 0%
nor more than 50%, except in the case of any GT1100 Earn-Out Consideration, in
respect of which the Earn-Out Stock Percentage may be up to 100%) of the
Earn-Out Consideration payable on such Earn-Out Payment Date which shall be
satisfied by way of issuance of shares of Purchaser Parent Common Stock as set
forth in the preceding sentence (the “Earn-Out Stock Percentage” with respect to
such payment of Earn-Out Consideration). Any Stock-Based Earn-Out Payment which
the Purchaser elects to cause to be made in partial satisfaction of its
obligation to pay any such Earn-Out Consideration shall be paid by the issuance
to each of the Earn-Out Sellers of a number of shares of Purchaser Parent Common
Stock, having an aggregate Earn-Out Deemed Value, based on the provisions of
Article 2.9(b) (or, if applicable, 7.5(g)), equal to (i) the Earn-Out Stock
Percentage in respect of the relevant payment of Earn-Out Consideration
hereunder multiplied by (ii) the amount of the total Earn-Out Consideration
required to be paid to such Seller pursuant to Article 2.7 or 7.5 hereof on such
Earn-Out Payment Date. The obligation of the Purchaser Parent to issue shares of
Purchaser Parent Common Stock to a Seller pursuant to this Article 2.9(c)(i)
shall be satisfied by a book entry notation on the stock transfer books of the
Purchaser Parent of the issuance of the appropriate number of shares of
Purchaser Parent Common Stock to the Earn-Out Sellers, respectively, without any
physical stock certificates being delivered to the Earn-Out Sellers.

 

26



--------------------------------------------------------------------------------

   (B) The Purchaser Parent shall not issue any fractional shares of Purchaser
Parent Common Stock to the Earn-Out Sellers pursuant to this Article 2.9(c)(i).
In order to ensure compliance with the provisions of this Article 2.9(c)(i)(B),
the number of shares of Purchaser Parent Common Stock issuable to any Earn-Out
Seller hereunder shall be rounded downwards to the nearest whole number and cash
in United States dollars (based on the Earn-Out Deemed Value of the relevant
fractional share of Purchaser Parent Common Stock as determined pursuant to
Article 2.9(b) or 7.5(g), as applicable) shall be paid to such Seller in the
manner specified in Article 2.9(c)(ii) in lieu of the fractional share of
Purchaser Parent Common Stock that would have been issuable to such Earn-Out
Seller but for the provisions of this Article 2.9(c)(ii)(B).

 

  (ii) That portion of the Earn-Out Consideration payable on any Earn-Out
Payment Date which has not been paid by way of issuance of shares of Purchaser
Parent Common Stock as set forth in Article 2.9(c)(i) (the “Cash Earn-Out
Payment” in respect of such Earn-Out Payment Date) shall be paid by the
Purchaser to the Earn-Out Sellers, in the proportion of 50% to MWL and 50% to RQ
Management, by wire transfer of immediately available funds in United States
dollars to a bank account of the relevant Earn-Out Seller, designated by such
Earn-Out Seller to the Purchaser.

 

2.10 Legending of Certificates

All certificates for shares of Purchaser Parent Common Stock issued to MWL and
RQ Management, respectively, hereunder, and all book entries for shares of
Purchaser Parent Common Stock issued hereunder, shall contain the following
legend or notation, or such other legend or notation as Purchaser Parent shall
otherwise determine to be necessary in order to ensure compliance with
applicable United States, Dutch or German securities laws:

“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION. THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE MAY NOT BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE ISSUER OF THESE SHARES MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY PROPOSED TRANSFER, ASSIGNMENT OR OTHER DISPOSITION IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”

All shares of Purchaser Parent Common Stock issued hereunder shall be subject to
stop transfer orders lodged by the Purchaser Parent with the transfer agent of
the Purchaser Parent Common Stock, as necessary to implement the foregoing
legend or notation.

 

27



--------------------------------------------------------------------------------

2.11 Rule 144

With a view to making available the benefits of certain rules and regulations of
the Securities and Exchange Commission or any other federal agency at the time
administering the United States Securities Act of 1933, as amended (the
“Securities Act”) (the “SEC”) which may at any time permit the sale by MWL and
RQ Management of the Purchaser Parent Common Stock issued to them hereunder
without registration, the Purchaser Parent covenants that it shall:

 

  (i) during each of (A) the period between the six month anniversary of the
Closing Date and the twelve month anniversary of the Closing Date, and (B) the
six month anniversary of the date of any issuance of shares of Purchaser Parent
Common Stock to an Earn-Out Seller hereunder and the twelve month anniversary of
such date of issuance, if during such period the Purchaser Parent is subject to
the reporting requirements of Section 13 or 15(d) of the United States
Securities Exchange Act of 1934, as amended, use reasonable efforts to make
generally available to the public during such period the information concerning
the Purchaser Parent referred to in Rule 144(c)(1) under the Securities Act;

 

  (ii) use reasonable efforts to facilitate the timely preparation and delivery
of certificates representing Purchaser Parent Common Stock issued hereunder to
be sold by MWL or RQ Management, as applicable, in accordance with the
provisions of Rule 144 under the Securities Act, as demonstrated by the relevant
Seller to the reasonable satisfaction of the Purchaser Parent (a “Rule 144
Sale”), which certificates shall not bear any Securities Act legend (including
giving the Purchaser Parent’s consent to the Purchaser Parent’s transfer agent
to remove such legend); and

 

  (iii) enable certificates for such Purchaser Parent Common Stock to be for
such number of shares and registered in such names as MWL or RQ Management, as
applicable, may reasonably request at least 10 Business Days prior to any Rule
144 Sale by MWL or RQ Management, as applicable.

 

2.12 Purchaser Parent Guarantee. The Purchaser Parent hereby unconditionally and
irrevocably guarantees the due and punctual performance by the Purchaser of all
of its payment and other obligations hereunder.

 

3 THE CLOSING.

 

3.1 Conditions Precedent to the Closing (Purchaser Parties).

 

  (a) The obligation of the Purchaser Parties to consummate the Closing is
subject to the prior satisfaction or waiver by the Purchaser Parties of the
following conditions precedent:

 

  (i) To the Knowledge of the Purchaser Parties, there shall be no valid Order
in effect by any Governmental Authority prohibiting the consummation of any of
the transactions contemplated by this Agreement, or imposing material penalties
or damages on or against the Purchaser, the Purchaser Parent, the Company or any
of the Subsidiaries, or any of the other Affiliates of the Purchaser Parent, in
connection with the transactions contemplated hereby, and no Action shall be
pending seeking such an Order which, in the opinion of the Purchaser Parties, is
reasonably likely to be successful.

 

  (ii) The representations and warranties given or to be given in favor of the
Purchaser, the Purchaser Parent or the Company in this or any other Transaction
Document shall be true and correct as if made at and as of the Closing and all
covenants and agreements contained herein and in the other Transaction Documents
for the benefit of the Purchaser, the Purchaser Parent or the Company required
by this Agreement or any other Transaction Document to be performed by the
Seller Parties prior to the Closing shall have been duly performed and the
Purchaser and the Purchaser Parent shall have received a certificate to this
effect, dated the Closing Date, signed by an authorized signatory of each of the
Sellers.

 

28



--------------------------------------------------------------------------------

  (iii) Mr. Kalinski shall have sold and transferred to the Company, and the
Company shall have purchased and accepted delivery from Mr. Kalinski of, all
shares of Ameriscan Capital Stock held by Mr. Kalinski, in each case pursuant to
the Kalinski SPA, and the Company shall have duly issued the Kalinski Note in
favor of Mr. Kalinski.

 

  (iv) Mr. Kalinski shall have accepted the offer of continuing employment after
the Closing to him by Ameriscan pursuant to the letter to be executed by
Ameriscan and Mr. Kalinski in the form of Schedule 3.1(a)(iv) hereto (the
“Kalinski Employment Offer Letter”).

 

  (v) ING Bank, ING Mezzanine, the Company and the relevant Subsidiaries shall
have executed the letter of release in the form of Schedule 3.1(a)(v) hereto
(the “ING Dutch Law Release Letter”) pursuant to which ING Bank and ING
Mezzanine shall, subject to the making of the payments to them referred to in
Article 3.5(a)(iii) hereof and in the Notary Letter, terminate all existing
agreements evidencing Financial Indebtedness between the Company, Euroscan B.V.,
Euroscan Germany, ING Bank and ING Mezzanine as of the Closing Date (other than
obligations in relation to the ING Bank Guarantee, which shall continue in full
force and effect after the Closing) and release all existing security granted by
the Company and Euroscan B.V. in favor of ING Bank and ING Mezzanine (other than
(i) the Existing Euroscan B.V. Share Pledges, which shall be released pursuant
to the Euroscan B.V. Share Pledge Deed of Release, as more fully set forth in
Article 3.1(a)(vi) below, (ii) the Existing Euroscan Germany Share Pledges,
which shall be released pursuant to the Euroscan Germany Share Pledge Deed of
Release, as more fully set forth in Article 3.1(a)(vii) below and (iii) the
pledge of a bank account having a balance of EUR 29,855 in favor of ING Bank, as
security for the obligations of Euroscan B.V. to ING Bank in respect of the ING
Bank Guarantee, which shall not be released), all as more fully set forth in the
ING Dutch Law Release Letter.

 

  (vi) ING Bank, ING Mezzanine, the Company and Euroscan B.V. shall have
executed before the Notary the notarial deed of release of pledge in the form of
Schedule 3.1(a)(vi) hereto (the “Euroscan B.V. Share Pledge Deed of Release”),
pursuant to which ING Bank and ING Mezzanine will release the Existing Euroscan
B.V. Share Pledges.

 

  (vii) ING Bank, ING Mezzanine, the Company and Euroscan B.V. shall have
executed the Share Pledge Release Agreement in the form of Schedule 3.1(a)(vii)
hereto (the “Euroscan Germany Share Pledge Deed of Release”), pursuant to which
ING Bank and ING Mezzanine will release the Existing Euroscan Germany Share
Pledges.

 

29



--------------------------------------------------------------------------------

  (viii) The Sellers and the Company shall have delivered to the Purchaser
Parent prior to the Closing all materials requested by the Purchaser Parent
which the Purchaser Parent deems to be necessary or advisable in connection with
filings required to be made by the Purchaser Parent with the SEC in connection
with or as a result of the transactions contemplated hereby or as a result of
the Purchaser’s ownership of the Shares and the Purchaser Parent’s ownership of
the Ameriscan Shares.

 

  (ix) Stichting Derdengelden TMF in its capacity as Escrow Agent, and TMF
Management B.V., shall have executed the Escrow Agreement in the form of
Schedule 3.1(a)(ix) hereto.

 

  (x) Mr. Quaedvlieg shall have prior to the Closing repaid in full to Euroscan
B.V. the amount of EUR 960.47 due by Mr. Quaedvlieg to Euroscan B.V. through the
Closing under the Existing Quaedvlieg Current Account Agreement, and
Mr. Quaedvlieg shall have provided evidence of such repayment to the Purchaser.

 

  (b) MWL shall procure that Mr. Lippel and TSUG shall execute all Transaction
Documents stated to be executed by them, and that Mr. Lippel shall make all
payments stated to be made by him at Closing, as set forth in Articles 3.1(a)
above and 3.4 below. RQ Management shall procure that Mr. Quaedvlieg and Mrs. E.
Quaedvlieg-Tack (being the spouse of Mr. Quaedvlieg) (“Mrs. Quaedvlieg”) shall
execute all Transaction Documents stated to be executed by them, and make all
payments stated to be made by Mr. Quaedvlieg at or prior to Closing, as set
forth in Article 3.1(a) above and Article 3.4 below. WBB shall procure that
Mr. Beyers shall execute all Transaction Documents stated to be executed by him
as set forth in Article 3.4 below. The Sellers and the Company jointly and
severally shall procure that Euroscan B.V., Euroscan Germany and Ameriscan shall
execute all Transaction Documents stated to be executed by them as described at
Article 3.1(a) above and Article 3.4 below. The Sellers and the Company shall
prior to the Closing provide the Purchaser Parent with all information requested
by the Purchaser Parent as set forth in Article 3.1(a)(viii) above.

 

3.2 Conditions Precedent to the Closing (Seller Parties). The obligation of the
Seller Parties to consummate the Closing is subject to the prior satisfaction,
or waiver by each of ING Investments, MWL and RQ Management, of the following
conditions precedent:

 

  (a) To the knowledge of ING Investments, MWL and RQ Management, there shall be
no valid Order in effect by any Governmental Authority prohibiting the
consummation of any of the transactions contemplated by this Agreement, or
imposing material penalties or damages on or against the Seller Parties, or any
of their Affiliates, in connection with the transactions contemplated hereby,
and no litigation or other proceeding shall be pending seeking such an Order
which, in the opinion of ING Investments, MWL or RQ Management, is reasonably
likely to be successful.

 

  (b) The representations and warranties given or to be given in favor of the
Seller Parties in this or any other Transaction Document shall be true and
correct as if made at and as of the Closing and all covenants and agreements
contained herein and in the other Transaction Documents for the benefit of the
Seller Parties required by this Agreement or any other Transaction Document to
be performed by the Purchaser or the Purchaser Parent prior to the Closing shall
have been duly performed and the Seller Parties shall have received a
certificate to this effect, dated the Closing Date, signed by authorized
signatories of the Purchaser and the Purchaser Parent.

 

30



--------------------------------------------------------------------------------

3.3 Certain Pre-Closing Actions.

 

  (a) Not later than the Closing Date, the Purchaser Parent has paid into the
Notarial EURO Account, in immediately available funds with value date as of the
Closing Date, an amount of EUR 20,998,570 (the “Cash Closing Funds”), being the
aggregate amount of (i) the Ameriscan Purchase Price and (ii) the Closing Date
Consideration payable at the Closing in the form of Cash Consideration
(consisting of the Debt Payoff Amount of EUR 9,866,016.05, the Closing Date
Preferred Share Consideration of EUR 1,603,588.89 and the Closing Date Common
Shares Cash Consideration of EUR 9,028,965.06.

 

  (b) Not later than the Closing Date, the Company has deposited with the Notary
the original certificates representing the Ameriscan Shares (the “Ameriscan
Stock Certificates”), accompanied by stock powers in the form of Schedule 3.3(b)
hereto (the “Ameriscan Stock Powers”) duly executed by the Company in blank.

 

  (c) The Cash Closing Funds deposited by the Purchaser Parent as aforesaid into
the Notarial EURO Account will continue to be the property of the Purchaser
Parent until the Closing, failing which they will remain the property of the
Purchaser Parent. The Ameriscan Stock Certificates, and the Ameriscan Shares
represented thereby, will continue to be the property of the Company until the
Closing, failing which they will remain the property of the Company.

 

  (d) If the Closing does not occur by 11:59 P.M. Amsterdam time on the date of
this Agreement, then the Notary will, as more fully set forth in the Notary
Letter, (i) promptly refund the Cash Closing Funds to the bank account of the
Purchaser Parent, as more fully specified in the Notary Letter and (ii) deliver
the Ameriscan Stock Certificates and the Ameriscan Stock Powers to Sellers’
Counsel.

 

3.4 Closing. The Closing shall take place at the offices of Van Campen Liem,
J.J. Viottastraat 52, 1071 JT Amsterdam, The Netherlands, immediately following
the execution of this Agreement. On the Closing Date, the following actions will
be taken by the parties hereto, each such action being conditional upon all
actions having occurred in the sequence set out below:

 

  (a) (A) MWL shall deliver to the Purchaser a written shareholders resolution
of MWL, signed by Mr. Lippel in his capacity of sole shareholder of MWL, in the
form of Schedule 3.4(a)(A) hereto, (i) approving the transactions contemplated
by this Agreement, including the sale of the Shares of MWL to the Purchaser as
contemplated hereby and (ii) declaring a dividend of EUR 81,470.74 in favor of
Mr. Lippel (the “Lippel Dividend”) (the “MWL Shareholders Resolution”). (B) RQ
Management shall deliver to the Purchaser a written shareholders resolution of
RQ Management, signed by Mr. Quaedvlieg in his capacity of sole shareholder of
RQ Management, in the form of Schedule 3.4(a)(B) hereto, approving the
transactions contemplated by this Agreement, including the sale of the Shares of
RQ Management to the Purchaser as contemplated hereby (the “RQ Management
Shareholders Resolution”). (C) WBB shall deliver to the Purchaser a written
shareholders resolution of WBB, signed by Mr. Beyers in his capacity of sole
shareholder of WBB, in the form of Schedule 3.4(a)(C) hereto, approving the
transactions contemplated by this Agreement, including the sale of the Shares of
WBB to the Purchaser as contemplated hereby (the “WBB Shareholders Resolution”;
together with the MWL Shareholders Resolution and the RQ Management Shareholders
Resolution the “Seller Shareholders Resolution”). (D) Mr. Lippel in his capacity
of sole managing director of MWL shall adopt a resolution in writing in the form
of Schedule 3.4(a)(D) hereto (the “MWL Board Resolution”) approving the payment
of the Lippel Dividend by MWL.

 

31



--------------------------------------------------------------------------------

  (b) (A) The Company, MWL and Mr. Lippel shall execute the Termination
Agreement in the form of Schedule 3.4(b)(A) hereto (the “MWL Management
Agreement Termination Agreement”) terminating the MWL Management Agreement.
(B) Euroscan Germany, TSUG and Mr. Lippel shall execute the Management
Consultancy Agreement in the form of Schedule 3.4(b)(B) hereto (the “Euroscan
Germany TSUG Management Agreement”). (C) The Company, TSUG and Mr. Lippel shall
execute the Management Agreement in the form of Schedule 3.4(b)(C) hereto (the
“Company TSUG Management Agreement”).

 

  (c) The Company, RQ Management, Mr. Quaedvlieg and Mrs. Quaedvlieg shall
execute the Amended and Restated Management Agreement in the form of Schedule
3.4(c) hereto (the “Amended and Restated RQ Management Agreement”) amending and
restating the RQ Management Agreement as set forth therein.

 

  (d) (A) RQ Management and the Company shall execute the Termination Agreement
in the form of Schedule 3.4(d)(A) hereto (the “Existing RQ Management Current
Account Agreement Termination Agreement”) pursuant to which the Existing RQ
Management Current Account Agreement shall be terminated. (B) Mr. Quaedvlieg and
Euroscan B.V. shall execute the Termination Agreement in the form of Schedule
3.4(d)(B) hereto (the “Existing Quaedvlieg Current Account Agreement Termination
Agreement”) pursuant to which the Existing Quaedvlieg Current Account Agreement
shall be terminated.

 

  (e) (A) MWL and the Company shall execute the Termination Agreement in the
form of Schedule 3.4(e)(A) hereto (the “Existing MWL Current Account Agreement
Termination Agreement”) pursuant to which the Existing MWL Current Account
Agreement shall be terminated. (B) Mr. Lippel and Euroscan B.V. shall execute
the Termination Agreement in the form of Schedule 3.4(e)(B) hereto (the
“Existing Lippel Current Account Agreement Termination Agreement”) pursuant to
which the Existing Lippel Current Account Agreement shall be terminated.

 

  (f) Mr. Lippel and Euroscan Germany shall execute the Termination Agreement in
the form of Schedule 3.4(f) hereto (the “Existing Lippel Loan Agreement
Termination Agreement”) pursuant to which the Existing Lippel Loan Agreement
shall be terminated.

 

  (g) (A) Mr. Lippel, MWL and the Purchaser shall execute the Keep Well
Agreement in the form of Schedule 3.4(g)(A) hereto (the “Lippel Keep Well
Agreement”). (B) Mr. Quaedvlieg, RQ Management, Mrs. Quaedvlieg and the
Purchaser shall execute the Keep Well Agreement in the form of Schedule
3.4(g)(B) hereto (the “Quaedvlieg Keep Well Agreement”; together with the Lippel
Keep Well Agreement the “Keep Well Agreements”).

 

  (h) MWL, RQ Management and the Purchaser shall execute the Escrow Agreement in
the form of Schedule 3.1(a)(ix) hereto.

 

  (i) MWL, RQ Management and the Company shall execute a notarial deed of
release of pledge before the Notary in the form of Schedule 3.4(i) hereto (the
“Existing MWL Share Pledge Release”), pursuant to which RQ Management will
irrevocably release and discharge the Existing MWL Share Pledge.

 

32



--------------------------------------------------------------------------------

  (j) The Sellers and the Company shall execute the Termination Agreement in the
form of Schedule 3.4(j) hereto (the “Existing Shareholders and Subscription
Agreement Termination Agreement”) pursuant to which the Existing Shareholders
Agreement and the Existing Subscription Agreement (other than the Surviving
Provisions (as such term is defined in the Existing Shareholders and
Subscription Agreement Termination Agreement)) will be terminated.

 

  (k) The Sellers will in their capacities of shareholders of the Company adopt
a written shareholders resolution in the form of Schedule 3.4(k) hereto (the
“Pre-Closing Company Shareholders Resolution”) (i) approving the execution,
delivery and performance by the Company of the Transaction Documents to which
the Company is a party, (ii) approving the acquisition by the Purchaser of the
Shares notwithstanding the fact that the Purchaser is not a party to the
Existing Shareholders Agreement and (iii) declaring the Pre-Closing Preferred
Payment in favor of ING Investments.

 

  (l) The Sellers will procure that the statutory Board of Directors (statutair
bestuur) of the Company, consisting of RQ Management and MWL, adopts a written
resolution in the form of Schedule 3.4(l) hereto (the “Company Board
Resolution”) approving (i) the execution, delivery and performance by the
Company of the Transaction Documents to which the Company is a party and
(ii) the payment of the Pre-Closing Preferred Payment to ING Investments.

 

  (m) To the extent not already executed prior to the Closing, ING Bank, ING
Mezzanine, Stichting Derdengelden TMF, TMF Management B.V., the Company,
Euroscan Germany, Ameriscan, Euroscan B.V., Mr. Lippel, Mr. Quaedvlieg,
Mrs. Quaedvlieg and Mr. Kalinski will execute the Transaction Documents to which
they are a party as set forth in Article 3.1(a).

 

  (n) The Purchaser and the Additional Indemnifying Sellers shall execute the
Deed of Deposit in the form of Schedule 3.4(n) hereto and the Additional
Indemnifying Sellers will, as more fully set forth in the Deed of Deposit,
deposit the CD ROMs constituting the Data Room with the Notary.

 

  (o) Immediately prior to the execution of the Share Transfer Deed, after all
of the actions described above have been taken, the Notary will hold the
Ameriscan Stock Certificates and the Ameriscan Stock Powers on behalf of the
Purchaser Parent, as a result of which the Ameriscan Shares will be transferred
to the Purchaser Parent.

 

  (p) Immediately following (and subject to) the Notary holding the Ameriscan
Stock Certificates and the Ameriscan Stock Powers on behalf of the Purchaser
Parent as aforesaid, the Notary will hold the Ameriscan Purchase Price first on
behalf of the Company, and will then immediately thereafter hold (i) an amount
of EUR 100,000 of the Ameriscan Purchase Price on behalf of Mr. Kalinski in
satisfaction of the Company’s obligations to Mr. Kalinski under the Kalinski
Note (and subject to the obligation of the Notary to pay such amount to
Mr. Kalinski pursuant to Article 3.5(a)(ii)) and (ii) an amount of EUR 400,000
of the Ameriscan Purchase Price on behalf of ING Investments, in satisfaction of
the obligation of the Company to pay the Pre-Closing Preferred Payment to ING
Investments (and subject to the obligation of the Notary to pay such amount to
ING Investments pursuant to Article 3.5(a)(i)).

 

33



--------------------------------------------------------------------------------

  (q) Immediately after the holding by the Notary of the amounts referred to in
Article 3.4(p) on behalf of Mr. Kalinski and ING Investments, (a) the Notary
will be deemed to hold EUR 20,498,570 of the Closing Cash Funds (being the Debt
Payoff Amount, the Closing Date Preferred Shares Consideration and the Closing
Date Common Shares Cash Consideration) on behalf of the Purchaser, in
satisfaction of the Purchaser Parent’s obligation to make certain debt and
equity investments in the Purchaser in the aggregate amount of EUR 20,498,570
and (ii) the Seller, the Purchaser and the Notary will execute the notarial deed
of share transfer in the form of Schedule 3.4(q) hereto (the “Share Transfer
Deed”) pursuant to which the Sellers will transfer the Shares to the Purchaser.
The Share Transfer Deed will not be executed until all of the other actions
described above have been taken. The Closing will be deemed to be completed at
the time of execution of the Share Transfer Deed.

 

  (r) Mr. Lippel will repay in full all amounts due by him to Euroscan Germany
and to Euroscan B.V. under the Existing Lippel Loan Agreement and the Existing
Lippel Current Account Agreement (being EUR 2,857.38 owed to Euroscan Germany
and EUR 78,613.36 owed to Euroscan B.V.), in the manner set forth in Article
3.5(a)(vi) hereof and in the Notary Letter. MWL will repay in full all amounts
due by it to the Company under the Existing MWL Current Account Agreement (being
EUR 26,296.98) in the manner specified in Article 3.5(a)(vi) hereof and in the
Notary Letter.

 

  (s) The Purchaser will in its capacity of sole shareholder of the Company
adopt a written shareholders resolution in the form of Schedule 3.4(s) hereto
(the “Post-Closing Company Shareholders Resolution”) for the amendment of the
articles of association (statuten) of the Company.

 

  (t) The Notary will, immediately following (and subject to) due execution by
the Notary of the Share Transfer Deed, execute a notarial deed of amendment of
the articles of association of the Company in the form of Schedule 3.4(t) hereto
(the “Deed of Amendment”), pursuant to which the articles of association
(statuten) of the Company shall be amended as set forth in the Post-Closing
Company Shareholders Resolution.

 

3.5 Payments and Release of Funds by the Notary; Issuance of Closing Date Common
Shares Stock Consideration.

 

  (a) Immediately following (and subject to) due execution by the Notary of the
Share Transfer Deed, the Notary will (i) hold the Debt Payoff Amount on behalf
of ING Bank and ING Mezzanine, in accordance with their respective interests as
more fully set forth in the Notary Letter, (ii) hold the Closing Date Preferred
Share Consideration on behalf of ING Investments and (iii) hold the Closing Date
Common Shares Cash Consideration on behalf of each of the Sellers entitled
thereto, as more fully set forth in Article 2.3(a)(iii) hereof (subject to the
provisions of Article 2.3(d) hereof and to the provisions of the Escrow
Agreement) and will immediately thereafter (A) hold EUR 81,470.74 of the Closing
Date Common Shares Cash Consideration payable to MWL on behalf of Mr. Lippel, in
satisfaction of MWL’s obligation to pay the Lippel Dividend, and then
immediately thereafter will hold (x) EUR 2,857.38 of the Lippel Dividend on
behalf of Euroscan Germany in satisfaction of Mr. Lippel’s obligation to repay
EUR 2,857.38 to Euroscan Germany under the Existing Lippel Loan Agreement and
(y) EUR 78,613.36 of the Lippel Dividend on behalf of Euroscan B.V. in
satisfaction of Mr. Lippel’s obligation to repay EUR 78,613.36 to Euroscan B.V.
under the Existing Lippel Current Account Agreement and (B) hold EUR 26,296.98
of the Closing Date Common Shares Cash Consideration payable to MWL on behalf of
the Company, in satisfaction of MWL’s obligation to repay EUR 26,296.98 to the
Company under the Existing MWL Current Account Agreement. The Notary will, after
execution of the Share Transfer Deed, on the Closing Date, simultaneously,
subject to certain provisions of the Notary Letter relating to payments due
under the Existing Shareholders Agreement Settlement Agreement (as such term is
defined in the Notary Letter):

 

34



--------------------------------------------------------------------------------

  (i) pay the Pre-Closing Preferred Payment in the amount of EUR 400,000 out of
the Closing Cash Funds to ING Investments, as more fully set forth in the Notary
Letter;

 

  (ii) pay EUR 100,000 out of the Closing Cash Funds to Mr. Kalinski on behalf
of the Company in satisfaction of the obligations of the Company to Mr. Kalinski
under the Kalinski Note, as more fully set forth in the Notary Letter;

 

  (iii) pay the Debt Payoff Amount out of the Closing Cash Funds to ING Bank and
ING Mezzanine, as more fully set forth in the Notary Letter;

 

  (iv) pay the Closing Date Preferred Share Consideration out of the Closing
Cash Funds to ING Investments, as more fully set forth in the Notary Letter;

 

  (v) pay the Initial Escrow Amount out of the Closing Cash Funds to the Escrow
Agent on behalf of MWL and RQ Management, as more fully set forth in the Notary
Letter;

 

  (vi) as more fully set forth in the Notary Letter, pay, out of the Closing
Cash Funds, (x) EUR 78,613.36 to Euroscan B.V. on behalf of Mr. Lippel, being
the amount owed to Euroscan B.V. by Mr. Lippel under the Existing Lippel Current
Account Agreement, (y) EUR 26,296.98 to the Company on behalf of MWL, being the
amount owed to the Company by MWL under the Existing MWL Current Account
Agreement and (z) EUR 2,857.38 to Euroscan Germany on behalf of Mr. Lippel,
being the amount owed to Euroscan Germany by Mr. Lippel under the Existing
Lippel Loan Agreement;

 

  (vii) as more fully set forth in the Notary Letter, pay out of the Closing
Date Cash Funds the amount of EUR 2,845,264.49 to RQ Management (being the
Closing Date Common Shares Cash Consideration payable to RQ Management, less the
amounts paid to the Escrow Agent on behalf of RQ Management pursuant to Article
3.5(a)(v));

 

  (viii) as more fully set forth in the Notary Letter, pay the amount of EUR
2,737,496.77 to MWL (being the Closing Date Common Shares Cash Consideration
payable to MWL, less the amounts paid to the Escrow Agent on behalf of MWL
pursuant to Article 3.5(a)(v) and to the Company, Euroscan B.V. and Euroscan
Germany on behalf of MWL and Mr. Lippel pursuant to Article 3.5(a)(vi));

 

  (ix) as more fully set forth in the Notary Letter, pay the amount of EUR
212,592.05 out of the Closing Cash Funds to WBB, being the Closing Date Common
Shares Cash Consideration payable to WBB; and

 

  (x) as more fully set forth in the Notary Letter, pay the amount of EUR
2,125,844.03 out of the Closing Cash Funds to ING Investments, being the Closing
Date Common Shares Cash Consideration payable to ING Investments.

 

  (b) Immediately following the execution of the Share Transfer Deed, the
Purchaser Parent will issue to MWL and RQ Management the appropriate number of
shares of Purchaser Parent Common Stock required to be issued to such Sellers at
the Closing as specified in Article 2.3(a)(iii), which will be issued by book
entry without any physical certificates for shares of Purchaser Parent Common
Stock being delivered to such Sellers.

 

3.6 Waiver of Rights under Existing Shareholders Agreement and Articles of
Association. Each of the Sellers hereby waives any right of first refusal, right
of first offer, drag-along, tag-along or similar rights under the Existing
Shareholders Agreement or the Articles of Association of the Company which may
be inconsistent with the provisions of this Agreement or which could be
construed to impede or interfere in any way with the transfer of the Shares by
the Sellers to the Purchaser at the Closing as contemplated hereby.

 

35



--------------------------------------------------------------------------------

3.7 No Obligation to Close Unless All Sellers and the Company Close.

 

  (a) Without prejudice to any remedies available to the Purchaser and the
Purchaser Parent under applicable Laws for breach of this Agreement, the
Purchaser and the Purchaser Parent shall have no obligation to effect the
Closing hereunder unless all Sellers and the Company effect the Closing
simultaneously.

 

  (b) Without prejudice to any remedies available to the parties under
applicable Laws for breach of this Agreement, the parties shall have no
obligation to effect the closing of the purchase of the Ameriscan Shares
hereunder unless the closing of the purchase and sale of the Shares hereunder is
completed, and vice versa. If for any reason the Ameriscan Shares are
transferred to the Purchaser Parent hereunder, without the closing of the
purchase and sale of the Shares to the Purchaser hereunder occurring immediately
thereafter, as provided in Articles 3.4 and 3.5, then the parties shall take all
action necessary to effect as soon as possible the retransfer of the Ameriscan
Shares by the Purchaser Parent to the Company against payment by the Company to
the Purchaser Parent in cash of the entire Ameriscan Purchase Price.

 

3.8 Release of Seller Receivables and Payment of Amounts Due to the Group.

 

  (a) Effective as of immediately prior to the Closing, each of the Sellers
hereby contributes, without any additional Company Common Shares or Company
Preferred Shares being issued to such Seller, all receivables or other claims
owed by any Group Company to such Seller or any of its Affiliates (“Seller
Receivables”) (other than (i) in the case of ING Investments, Seller Receivables
owed to ING Bank or ING Mezzanine and (ii) in the case of MWL and RQ Management,
any amounts owed to MWL or RQ Management, as the case may be, through the
Closing Date under the MWL Management Agreement and the RQ Management Agreement
and (iii) in the case of Mr. Lippel, a receivable in the amount of EUR 6,067.32
held by Mr. Lippel against Euroscan B.V.), and the Company hereby accepts such
contribution. To the extent necessary to effect the foregoing, each Seller shall
procure the transfer to it prior to the Closing of all Seller Receivables held
by Affiliates of such Seller which are required to be contributed by such Seller
to the Company as aforesaid.

 

  (b) To the extent not already repaid by the Sellers and their Affiliates prior
to or at the Closing pursuant to Articles 3.1, 3.4 and 3.5 and except as
provided in the following sentence, each Seller shall pay to the relevant Group
Company at the Closing all amounts of any kind owed by such Seller, or any of
its Affiliates, to any Group Company. MWL will procure that Mr. Lippel will
repay EUR 1,051 owed by him to Euroscan UK within 5 Business Days after the
Closing Date.

 

4 REPRESENTATIONS AND WARRANTIES OF ALL SELLERS.

Each of the Sellers hereby represents and warrants to the Purchaser Parties,
severally but not jointly, that the following representations and warranties are
true and accurate in respect of such Seller as of the Closing Date.

 

4.1 Organization and Capacity

 

  (a) Organization. Such Seller is duly organized and validly existing under the
laws of its jurisdiction of incorporation.

 

36



--------------------------------------------------------------------------------

  (b) Authority.

 

  (i) Such Seller, and each Affiliate of such Seller which is a Seller Party,
has the power and authority to enter into this Agreement and any Transaction
Documents to which he, she or it is or will be a party, and to consummate the
transactions contemplated hereby and thereby.

 

  (ii) The execution and delivery by such Seller, and each Affiliate of such
Seller which is a Seller Party, of this Agreement and any Transaction Documents
to which he, she or it is or will be a party, and the consummation by such
Seller, and by each Affiliate of such Seller which is a Seller Party, of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary corporate action on the part of such Seller or such Affiliates, as
applicable.

 

  (iii) Such Seller, and each Affiliate of such Seller which is a Seller Party,
has the requisite capacity to enter into this Agreement and any Transaction
Documents to which he, she or it is or will be a party, and to consummate the
transactions contemplated hereby and thereby.

 

  (c) Binding Agreement. This Agreement and any Transaction Documents executed
prior to the date of this Agreement to which such Seller, or any Affiliate of
such Seller which is a Seller Party, is a party has/have been duly executed and
delivered by such Seller or such Affiliates, as the case may be, and constitute
the legal, valid and binding obligation of such Seller and such Affiliates,
enforceable against such Seller and such Affiliates in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency, moratorium
or other similar laws affecting creditors’ rights generally and subject to
proper authorization and execution by the other parties to such Transaction
Documents and, if applicable, the general principles of equity or reasonableness
and fairness. At the Closing, the other Transaction Documents to which such
Seller, or any Affiliate of such Seller which is a Seller Party, will be a party
shall have been duly executed and delivered by such Seller and such Affiliates,
as the case may be, and shall constitute the legal, valid and binding obligation
of such Seller and such Affiliates, enforceable against such Seller and such
Affiliates in accordance with their respective terms, except as may be limited
by bankruptcy, insolvency, moratorium or other similar laws affecting creditors’
rights generally and subject to proper authorization and execution by the other
parties to such Transaction Documents and, if applicable, the general principles
of equity or reasonableness and fairness.

 

  (d) Requisite Consents; Non-violation. Assuming the accuracy as of the Closing
Date of all representations and warranties made by the Purchaser Parties in
Article 6, the execution and delivery of this Agreement and any Transaction
Documents to which such Seller, or any Affiliate of such Seller which is a
Seller Party, is a party, and the consummation by such Seller and such
Affiliates of the transactions contemplated hereby and thereby, do not:
(a) require any material consent, authorization or other action of, or other
material filing with, any Governmental Authority or any other Person,
(b) violate or conflict with any provision of such Seller’s or its Affiliates’
articles of association or other constitutional documents, (c) constitute a
default under, conflict with, violate or give rise to a right of termination,
cancellation or acceleration or to loss of a material benefit under, any Law,
Contract, Permit or Order to which such Seller, or any Affiliate of such Seller
which is a Seller Party, is a party or by which such Seller or such Affiliates,
or his, her, its or their properties, are or hereafter may be bound or
(d) except as provided herein, result in any Encumbrance on any property or
assets of such Seller or any of its Affiliates which is a Seller Party.

 

37



--------------------------------------------------------------------------------

  (e) Litigation. There is no Action, suit or proceeding by or against such
Seller petitioning a Governmental Authority to forbid or enjoin the consummation
of the transactions contemplated under this Agreement pending, or threatened to
such Seller in writing. There is no preliminary or permanent injunction or other
Order issued by any Governmental Authority of competent jurisdiction to such
Seller, which remains in effect and restricts the consummation by such Seller of
the transactions contemplated hereby.

 

4.2 Ownership of Shares and Ameriscan Shares.

 

  (a) At the Closing the Shares held by such Seller will, immediately prior to
execution of the Share Transfer Deed, be legally and beneficially owned by such
Seller, free and clear from any and all Encumbrances. At the Closing,
immediately prior to execution of the Share Transfer Deed, no depositary
receipts will be issued for any of the Shares of such Seller. As of the Closing,
immediately prior to execution of the Share Transfer Deed, neither the deeds of
transfer nor the title pursuant to which such Seller has acquired ownership of
its Shares will be capable of being terminated, annulled or declared null and
void. As of the Closing the right to receive dividend or other distributions of
any kind (whether payable now or in the future) in respect of the Shares of such
Seller will not have been disposed of. Except for the Existing Shareholders
Agreement, there are no voting trusts, proxies or other agreements or
undertakings with respect to the voting of the Shares of such Seller. As of the
Closing such Seller will have the power to sell and to transfer the Shares of
such Seller (beschikkingsbevoegdheid) to the Purchaser as contemplated by this
Agreement. The information concerning the Shares of such Seller set forth in
paragraph A. of the Recitals to this Agreement is true and correct.

 

  (b) At the Closing the Ameriscan Shares held by the Company will, immediately
prior to transfer thereof to the Purchaser Parent, be legally and beneficially
owned by the Company, free and clear of any and all Encumbrances, and will
constitute all of the issued and outstanding shares of Ameriscan.

 

4.3 No Other Representations and Warranties. The Purchaser Parties acknowledge
that no representations and warranties, express or implied, are being given or
made by the Sellers or the Group in connection with the transactions
contemplated by the Transaction Documents other than the representations and
warranties of the Sellers set forth in this Article 4 and (in the case of MWL
and RQ Management only) the additional representations and warranties set forth
in Article 5. No other statement of the Sellers or the Group or of their
representatives can be regarded as a representation, warranty or other assurance
of any kind. The Purchaser Parties acknowledge and agree that the Sellers and
the Group make no representation or warranty as to the accuracy of forecasts,
estimates or any opinion provided to the Purchaser Parties and/or their
advisers.

 

5 ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE ADDITIONAL INDEMNIFYING
SELLERS; INVESTMENT REPRESENTATIONS OF MWL AND RQ MANAGEMENT; SURVIVAL OF
REPRESENTATIONS AND WARRANTIES

 

38



--------------------------------------------------------------------------------

5.1 Additional Representations and Warranties. The Additional Indemnifying
Sellers hereby represent and warrant to the Purchaser Parties that each of the
statements set forth in Schedule 5.1 is true and correct as of the Closing Date.
The liability of MWL and RQ Management under this Article 5.1 shall be joint and
several in respect of amounts held from time to time in the Escrow Account and
several but not joint (in the proportion of 50% for MWL and 50% for RQ
Management) in the case of all other amounts

 

5.2 Investment Representations of MWL and RQ Management. Each of MWL and RQ
Management hereby represents and warrants to the Purchaser Parties, severally
but not jointly, that the following representations and warranties are true and
accurate in respect of such Seller as of the Closing Date:

 

  (a) The shares of Purchaser Parent Common Stock to be issued to such Seller
hereunder will be acquired for investment for such Seller’s own account, not as
a nominee or agent, and not with a view to the sale or distribution of any part
thereof; such Seller has no present intention of selling, granting any
participation in or otherwise distributing the same.

 

  (b) Such Seller understands and acknowledges that the transactions
contemplated hereby have not been reviewed by, passed upon or submitted to any
United States federal or state agency or self-regulatory organization, or any
similar regulatory authority of The Netherlands or Germany, and that the
issuance of shares of Purchaser Parent Common Stock to such Seller pursuant to
this Agreement will not be registered under the Securities Act, or any
applicable securities law of any United States state or political subdivision
thereof on the grounds that any offering and sale of securities contemplated by
this Agreement is exempt from registration pursuant to Section 4(a)(2) of the
Securities Act or other applicable law, and that the Purchaser’s and the
Purchaser Parent’s reliance upon such exemption is predicated upon such Seller’s
representations set forth in this Agreement.

 

  (c) Such Seller covenants that in no event will it dispose of any of the
shares of Purchaser Parent Common Stock issued to it hereunder in contravention
of the Securities Act or any other applicable securities laws and regulations.

 

  (d) Such Seller represents that: (i) it has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of such Seller’s prospective investment in shares of Purchaser Parent
Common Stock pursuant to this Agreement; (ii) it has the ability to bear the
economic risks of its prospective investment in shares of Purchaser Parent
Common Stock for as long as it is required to hold such shares pursuant to the
Securities Act and the rules and regulations of the SEC promulgated thereunder;
(iii) it is able, without materially impairing its financial condition, to hold
the shares of Purchaser Parent Common Stock to be acquired by it hereunder for
as long as it is required to hold such shares pursuant to the Securities Act and
the rules and regulations of the SEC promulgated thereunder; (iv) it has
received, read carefully and is familiar with this Agreement; and (v) it is an
“accredited investor” within the meaning of Regulation D promulgated under the
Securities Act.

 

5.3 Survival of Representations and Warranties.

 

  (a) The representations and warranties of the Sellers, the Purchaser and the
Purchaser Parent contained in Articles 4, 5.2 and 6 shall survive the Closing
indefinitely.

 

39



--------------------------------------------------------------------------------

  (b) Any and all liability of the Additional Indemnifying Sellers in respect of
any breaches of representations and warranties contained in Schedule 5.1 will
fully expire on the second anniversary of the Closing Date, except (i) that any
and all liability of the Additional Indemnifying Sellers in respect of any
breach of representations and warranties contained in paragraph 1.8 of Schedule
5.1 (a “Tax Representation”) will fully expire 60 days after the expiration of
all applicable statutes of limitations with respect to those claims of the
Taxing Authorities that may lead to Losses arising out of the breach of the
relevant Tax Representation (giving effect to any extensions and waivers of such
statutes of limitation) and (ii) that any claim which would otherwise terminate
pursuant to this Article 5.3(b) will continue to survive if a claim notification
in writing regarding such claim is timely sent to MWL and RQ Management on or
prior to the end of the relevant term in this Article 5.3(b) and (iii) that the
representations and warranties of the Additional Indemnifying Sellers contained
in paragraphs 1.2(i), 1.2(k), 1.3(e) (fifth and seventh sentences), 1.4(i)(b)
(second sentence) and 1.4(i)(f) of Schedule 5.1 (the “Subsidiary Ownership
Representations”) shall survive the Closing indefinitely.

 

6 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER PARTIES.

The Purchaser Parties hereby jointly and severally represent and warrant to the
Sellers that the following representations and warranties are true and accurate
as of the Closing Date:

 

6.1 Organization. The Purchaser Parent is a company duly organized and validly
existing under the laws of Delaware. The Purchaser is a company duly organized
and validly existing under the laws of The Netherlands.

 

6.2 Authority.

 

  (i) The Purchaser Parties have the power and authority to enter into this
Agreement and any Transaction Documents to which they are or will be a party,
and to consummate the transactions contemplated hereby and thereby.

 

  (ii) The execution and delivery by the Purchaser Parties of this Agreement and
any Transaction Documents to which they are or will be a party, and the
consummation by the Purchaser Parties of the transactions contemplated hereby
and thereby, have been duly authorized by all necessary corporate action on the
part of the Purchaser Parties.

 

  (iii) The Purchaser Parties have the requisite capacity to enter into this
Agreement and any Transaction Documents to which they are or will be a party,
and to consummate the transactions contemplated hereby and thereby.

 

6.3 Binding Agreement. This Agreement and any Transaction Documents executed
prior to the date of this Agreement to which the Purchaser Parties are a party
has/have been duly executed and delivered by the Purchaser Parties and
constitute the legal, valid and binding obligation of the Purchaser Parties,
enforceable against the Purchaser Parties in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting creditors’ rights generally and subject to proper
authorization and execution by the other parties to such Transaction Documents
and, if applicable, the general principles of equity or reasonableness and
fairness. At the Closing, the other Transaction Documents to which the Purchaser
Parties will be a party shall have been duly executed and delivered by the
Purchaser Parties and shall constitute the legal, valid and binding obligation
of the Purchaser Parties, enforceable against the Purchaser Parties in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting creditors’ rights
generally and subject to proper authorization and execution by the other parties
to such Transaction Documents and, if applicable, the general principles of
equity or reasonableness and fairness.

 

40



--------------------------------------------------------------------------------

6.4 Requisite Consents; Non-violation. Assuming the accuracy as of the Closing
Date of all representations and warranties made by the Sellers in Article 4 and
by MWL and RQ Management in Article 5.2, the execution and delivery of this
Agreement and any Transaction Documents to which the Purchaser Parties are a
party, and the consummation by the Purchaser Parties of the transactions
contemplated hereby and thereby, do not: (a) require any material consent,
authorization or other action of, or any material filing with, any Governmental
Authority or any other Person, (b) violate, or give rise to a right of
termination, cancellation or acceleration or to loss of a material benefit
under, any Law, Contract, Permit or Order to which the Purchaser Parties are a
party or by which the Purchaser Parties or their properties are or hereafter may
be bound or (d) except as provided herein, result in any Encumbrance on any
property or assets of the Purchaser Parties.

 

6.5 Litigation. There is no Action, suit or proceeding by or against a Purchaser
Party petitioning a Governmental Authority to forbid or enjoin the consummation
of the transactions contemplated under this Agreement pending, or threatened to
a Purchaser Party in writing. There is no preliminary or permanent injunction or
other Order issued by any Governmental Authority of competent jurisdiction to a
Purchaser Party which remains in effect and restricts the consummation by the
Purchaser Parties of the transactions contemplated hereby.

 

6.6 Shares of Purchaser Common Stock. The shares of Purchaser Parent Common
Stock to be issued by the Purchaser Parent to MWL and RQ Management at the
Closing have been duly authorized and will upon issuance thereof to MWL and RQ
Management at the Closing as contemplated hereby be validly issued, fully paid
and non-assessable. The shares of Purchaser Parent Common Stock to be issued by
the Purchaser Parent to the Earn-Out Sellers as part of the Earn-Out Stock
Consideration will, at the time of issuance thereof to the Earn-Out Sellers as
contemplated hereby, be duly authorized, validly issued, fully paid and
non-assessable.

 

6.7 Acquisition of Ameriscan Shares for Investment. The Ameriscan Shares to be
purchased by the Purchaser Parent hereunder will be acquired for investment for
the Purchaser Parent’s own account, not as a nominee or agent, and not with a
view to the sale or distribution of any part thereof; the Purchaser Parent has
no present intention of selling, granting any participation in or otherwise
distributing the same.

 

6.8 No Other Representations and Warranties. Each of the Sellers and the Company
acknowledges that no representations or warranties, express or implied, are
being given or made by the Purchaser, the Purchaser Parent or any Affiliate
thereof in connection with the transactions contemplated by the Transaction
Documents other than those set forth in this Article 6. No other statement of
the Purchaser, the Purchaser Parent or any of their Affiliates or of their
representatives can be regarded as a representation, warranty or other assurance
of any kind. The Sellers and the Company acknowledge that the Purchaser, the
Purchaser Parent and their Affiliates make no representation or warranty as to
the accuracy of forecasts, estimates or opinions (if any) provided to the
Sellers, the Company and/or their advisors.

 

41



--------------------------------------------------------------------------------

7 COVENANTS OF THE PARTIES.

 

7.1 Public Announcements. The Purchaser Parent, ING Investments, MWL and RQ
Management shall jointly agree on the time and contents of any public
announcements or press releases with respect to the transactions contemplated
hereby, such agreement not to be unreasonably withheld or delayed by any party.
This Article 7.1 does not apply to any announcement or press release if and to
the extent that it is required to be made by Law or by the rules of any stock
exchange or NASDAQ or any Governmental Authority (including the SEC), whether or
not any of the same has the force of Law.

 

7.2 Non-competition; Non-solicitation; Confidentiality.

 

  (a) During a period of three (3) years ending on the third anniversary of the
Closing Date (the “Restricted Period”), MWL and RQ Management shall not, and MWL
and RQ Management shall not permit any of their Affiliates to, directly or
indirectly, (i) enter into or engage in any business that competes with the
business of the Group anywhere in the world (the “Restricted Territory”);
(ii) solicit customers, business, patronage or orders for, or sell, any products
and services in competition with, or for any business, wherever located, that
competes with, any Group Company within the Restricted Territory;
(iii) intentionally interfere in any material respect with the business
relationships (whether formed prior to or after the date of this Agreement)
between any Group Company and its customers or suppliers; or (iv) promote or
assist, financially or otherwise, any Person engaged in any business which
competes with any Group Company within the Restricted Territory. For the
avoidance of doubt, the parties acknowledge and confirm that any activities of
Mr. Lippel, Mr. Quaedvlieg, MWL or RQ Management in relation to SwissScan do not
constitute a violation of this Article 7.2 provided that the activities of
SwissScan are limited to acting as a reseller of Group Products or Purchaser
Products pursuant to reseller agreements which are in effect as of the date of
this Agreement (copies of which have been disclosed to the Purchaser Parties in
the Data Room) or which are subsequently approved by a majority vote of the
entire Board of Directors of the Company. Moreover, MWL and RQ Management shall
use reasonable best efforts to procure that SwissScan winds up its business and
divests itself of all its assets not later than the eighteenth month anniversary
of the Closing Date to the extent such is allowed by applicable Law, any
shareholders or other agreement to which MWL, RQ Management or SwissScan is a
party or by which they are bound and by the articles of association or other
governing documents of SwissScan.

 

  (b) During the Restricted Period, MWL and RQ Management shall not, and MWL and
RQ Management shall not permit any of their Affiliates to, directly or
indirectly, hire or solicit any employee of any Group Company or encourage any
such employee to leave such employment or hire any such employee who has left
such employment, or disrupt the relationship between any Group Company and any
of its consultants, agents, representatives or vendors.

 

  (c) MWL, RQ Management, WBB and their respective Affiliates shall not
disclose, furnish, disseminate, make available, or use, any Company Confidential
Information for any purpose other than the operation of the business of the
Group. ING Investments shall not disclose, furnish, disseminate, make available,
or use, and shall procure that ING Mezzanine shall not disclose, furnish,
disseminate, make available, or use, any Company Confidential Information for
any purpose whatsoever.

 

42



--------------------------------------------------------------------------------

  (d) For purposes of this Article 7.2, but without limitation thereof, a Seller
and its relevant Affiliates will be in violation thereof if such Seller or any
of its relevant Affiliates engages in any or all of the activities set forth
herein directly, or indirectly as a partner, joint venturer, member, manager,
employee, agent, salesperson, consultant, officer and/or director of any Person,
or as a shareholder, member or equityholder of any Person in which such Seller
or any of its relevant Affiliates owns, directly or indirectly, individually or
in the aggregate, more than 5% of the outstanding stock, membership interests or
other equity interests.

 

  (e) It is the desired intent of the parties that the foregoing provisions of
Article 7.2 shall be enforced to the fullest extent permissible in each
jurisdiction in which enforcement is sought. Accordingly, the parties agree that
if the covenants set forth in this Article 7.2 are deemed by any court or
arbitrator to be invalid or unenforceable in any jurisdiction, the court or
arbitrator may reduce the scope thereof or otherwise amend or reform the portion
thus adjudicated to be invalid or unenforceable, such reduction, amendment or
reformation to apply only with respect to the particular jurisdiction in which
such adjudication is made. The Sellers acknowledge that the Purchaser Parties
have no adequate remedy at law for any breach or any threatened or attempted
breach by a Seller of its covenants and agreements set forth in this Article 7.2
and, accordingly, the Sellers agree that the Purchaser Parties shall, in
addition to the other remedies that may be available to them hereunder or at
Law, be entitled to commence proceedings in equity, without requirement of bond,
and obtain an injunction temporarily or permanently enjoining a Seller or its
relevant Affiliates from breaching or threatening or attempting any such breach
of such covenants and agreements and to require compliance by a Seller or its
relevant Affiliates with such covenants and agreements. For purposes of any such
proceeding in equity, it shall be presumed that the remedies at law available to
the Purchaser Parties would be inadequate, and that the Purchaser Parties would
suffer irreparable harm as a result of the violation of any provision of this
Article 7.2.

 

  (f) If any Seller or its relevant Affiliates violate the provisions of this
Article 7.2, then, without prejudice to any other remedies available to the
Purchaser Parties under this Agreement or any provisions of applicable Law, the
relevant Seller shall immediately forfeit to the Purchaser a non-mitigable (niet
voor matiging vatbare) penalty of EUR 100,000 plus EUR 10,000 for each day
during which such violation continues, up to a maximum aggregate amount of EUR
1,500,000 for each Seller.

 

  (g) As used in this Article 7.2 the terms “Group” and “Group Company” shall be
construed to include (i) the Company and any direct or indirect majority-owned
subsidiary of the Company from time to time and (ii) Ameriscan and any direct or
indirect majority-owned subsidiary of Ameriscan from time to time.

 

7.3 Fees and Expenses. The fees and expenses (including any broker’s or finder’s
fees) of each party hereto in connection with the negotiation of the Transaction
Documents and the preparation and consummation of the transactions contemplated
by the Transaction Documents shall be borne by such party. No such fees and
expenses relating to the period through the Closing shall be borne by, or
invoiced to, any Group Company.

 

7.4 Information Obligation. Each party will promptly inform the other parties if
prior to the Closing such party becomes aware that any of the representations
and warranties of such party contained herein are (no longer) true and correct
or if such party becomes aware prior to the Closing that it has breached any of
its covenants or other obligations herein.

 

43



--------------------------------------------------------------------------------

7.5 Earn-Out Protection Covenants

 

  (a) During the period beginning on the Closing Date and ending on the last day
of the last Earn-Out Period (the “Earn-Out Protection Period”) the Purchaser
Parties will, except as otherwise agreed by RQ Management acting on behalf of
the Earn-Out Sellers, use reasonable best efforts to maintain the business of
the Group Companies as a going concern.

 

  (b) (i) Subject to the provisions of Article 7.5(f), the Purchaser Parties
shall procure, and shall procure that their Affiliates shall procure, that,
except as otherwise agreed in writing by RQ Management acting on behalf of the
Earn-Out Sellers, during the Earn-Out Protection Period no Group Company will
engage in any transaction with the Purchaser Parties or any of their Affiliates
(other than another Group Company) except on arm’s-length commercially
reasonable terms, if such transaction could reasonably be expected to result in
an adverse impact in any material respect on the ability of the Earn-Out Sellers
to earn any Earn-Out Consideration payable hereunder.

 

  (ii) The occurrence of any of the events described below (an “Acceleration
Event”) shall, unless RQ Management acting on behalf of the Earn-Out Sellers
otherwise agrees, entitle the Earn-Out Sellers to acceleration of the payment of
Earn-Out Consideration as set forth in Article 7.5(g):

 

  (A) [* * *]

 

  (B) [* * *]

 

  (C) After the Closing the Company ceases to be a direct or indirect
majority-owned subsidiary of the Purchaser Parent or the Company sells or
transfers (in a single transaction or series of related transactions) to any
third party all or substantially all of the assets of the Group (it being
understood that a sale by the Purchaser of the outstanding shares of a member of
the Group shall constitute a sale of all or substantially all of the assets of
such member of the Group).

 

  (D) A single shareholder or affiliated group of shareholders becomes the
direct or indirect owner of between 25% and 50% of the issued and outstanding
shares of Purchaser Parent Common Stock (other than in a transaction which
results in the interposition of a holding company above the Purchaser Parent in
a transaction approved by the Board of Directors of the Purchaser Parent (a
“Holding Company Transaction”) which does not result in any single shareholder
or affiliated group of shareholders indirectly owning more than 25% of the
issued and outstanding shares of Purchaser Parent Common Stock).

 

  (E) A single shareholder or affiliated group of shareholders becomes the
direct or indirect owner of more than 50% of the issued and outstanding shares
of Purchaser Parent Common Stock or there shall be a merger of the Purchaser
Parent in which the Purchaser Parent is not the surviving entity (in each case
other than (x) a Holding Company Transaction which does not result in any single
shareholder or affiliated group of shareholders holding more than 50% of the
issued and outstanding shares of Purchaser Parent Common Stock or (y) a merger
solely for the purposes of reincorporation of Purchaser Parent in another
jurisdiction).

 

44



--------------------------------------------------------------------------------

  (F) The Purchaser Parties materially breach any of the covenants contained in
Article 7.5(f) and fail to cure such breach within 30 days of written notice
thereof by the Earn-Out Sellers to the Purchaser Parent.

 

  (c) Except as specifically set forth in this Article 7.5, nothing in this
Agreement shall be construed to limit in any way the right of the Purchaser
Parties to operate the business of the Group in such manner as the Purchaser
Parties shall in their reasonable discretion deem to be appropriate after the
Closing.

 

  (d) The terms “Group” and “Group Company” as used in this Article 7.5 shall
have the meanings assigned to such terms in the definition of “Consolidated
Gross Profits.”

 

  (e) (i)     [* * *]

 

  (ii) [* * *]

 

  (f) [* * *]

 

  (i) [* * *]

 

  (ii) [* * *]

 

  (iii) [* * *]

 

  (iv) [* * *]

 

  (v) [* * *]

 

  (g) The Earn-Out Consideration payable in respect of any Acceleration Event
shall be as follows:

 

  (i) If an Acceleration Event occurs during the Earn-Out Protection Period,
other than an Acceleration Event described in Articles 7.5(b)(ii)(B), (D) and
(E) hereof, the Purchaser shall pay the Total Acceleration Amount to the
Earn-Out Sellers within 20 Business Days of the occurrence of such Acceleration
Event. The “Total Acceleration Amount” shall mean the maximum Earn-Out
Consideration potentially payable to the Earn-Out Sellers after the occurrence
of the relevant Acceleration Event (including, to the extent then potentially
payable, the Year 1 Make-Up Amount and the Year 2 Make-Up Amount). In the case
of an Acceleration Event described in Article 7.5(e), the Total Acceleration
Amount payable to the relevant Earn-Out Seller shall consist only of the maximum
Earn-Out Consideration potentially payable to the relevant Earn-Out Seller as
aforesaid after the occurrence of such Acceleration Event.

 

  (ii) If an Acceleration Event described in Articles 7.5(b)(ii)(D) or
(E) occurs during the Earn-Out Protection Period, the Purchaser shall pay the
Gross Profit Earn-Out Acceleration Amount to the Earn-Out Sellers within 20
Business Days of the occurrence of such Acceleration Event. The “Gross Profit
Earn-Out Acceleration Amount” means the maximum Gross Profits Earn-Out
Consideration potentially payable to the Earn-Out Sellers after the occurrence
of such Acceleration Event.

 

45



--------------------------------------------------------------------------------

  (iii) If an Acceleration Event described in Article 7.5(ii)(B) occurs, then
the Earn-Out Sellers shall be deemed to have achieved the relevant target for
receipt of Earn-Out Consideration specified in the relevant Earn-Out Funding
Deficiency Notice and the Earn-Out Sellers shall be entitled to receive the
Earn-Out Consideration associated with such target (“Missed Target Earn-Out
Consideration”).

 

  (iv) If an Acceleration Event described in Article 7.5(b)(ii) (A), (B), (D) or
(F) shall occur, no Total Acceleration Amount, Gross Profits Earn-Out
Acceleration Amount or Missed Target Earn-Out Consideration, as applicable,
shall be due unless there is a reasonable likelihood that the relevant Earn-Out
Consideration would have been payable if the Acceleration Event had not
occurred.

 

  (v) No GT1100 Earn-Out Consideration shall be paid to the Earn-Out Sellers
pursuant to this Article 7.5 prior to the first anniversary of the Closing Date.

 

  (vi) In lieu of complying with the covenant set forth at Article 7.5(b)(i)
above, the Purchaser Parties may elect, if actions are taken by them in
violation of such covenant, to pay Total Acceleration Amount to the Earn-Out
Sellers (subject to the Earn-Out Sellers demonstrating that such covenant has in
fact been violated). Any payment of Earn-Out Consideration pursuant to this
paragraph (vi) shall be in full and final satisfaction of the Purchaser Parties’
obligations under Article 7.5(b)(i), and shall totally preclude the exercise of
any other remedies (such as a claim for damages or injunctive relief) by the
Earn-Out Sellers against the Purchaser Parties for breach of such obligations.

 

  (vii) After the payment of the Gross Profit Earn-Out Acceleration Amount to
the Earn-Out Sellers hereunder, the Earn-Out Sellers shall not be entitled to
any future payment of Gross Profits Earn-Out Consideration hereunder but such
payment of the Gross Profit Earn-Out Acceleration Amount shall not affect the
right of the Earn-Out Sellers to receive any payment of [* * *] Earn-Out
Consideration, GT1100 Earn-Out Consideration or Net Adds Earn-Out Consideration
that may thereafter be due.

 

  (viii) Subject to the provisions of Article 7.5(g)(v), after the payment of
the Total Acceleration Amount to an Earn-Out Seller hereunder, such Earn-Out
Seller shall not be entitled to any further Earn-Out Consideration hereunder.

 

  (ix) The provisions of Article 2.9 shall be applicable mutatis mutandis to any
payment of the Total Acceleration Amount, the Gross Profit Earn-Out Acceleration
Amount, or any Missed Target Earn-Out Consideration, except that the Deemed
Earn-Out Value of each share of Purchaser Parent Common Stock issued in
satisfaction of the obligation to pay the Total Acceleration Amount, the Gross
Profit Earn-Out Acceleration Amount or the Missed Target Earn-Out Consideration
(in each case other than GT1100 Earn-Out Consideration) shall be equal to the
Trading Average of a share of Purchaser Common Stock during the 20 trading day
period preceding the relevant Acceleration Event giving rise to the obligation
to pay such Earn-Out Consideration hereunder. The Deemed Earn-Out Value of each
share of Purchaser Parent Common Stock issued in satisfaction of accelerated
GT1100 Earn-Out Consideration paid pursuant to this Article 7.5 shall be
determined as set forth in Article 2.9(b).

 

46



--------------------------------------------------------------------------------

7.6 Tax Covenants.

 

  (a) Except as required by applicable Law or an Order, the Purchaser Parties
shall not, and shall not cause or permit any Group Company to, (i) amend any Tax
Returns filed with respect to any Tax year or Tax period ending on or before the
Closing Date (each such period, a “Pre-Closing Period”) or any Tax Returns which
still need to be filed on or after the Closing Date with respect to any taxable
year or period that includes but does not end on the Closing Date (each such
period, a “Straddle Period”) or (ii) make any Tax election that has retroactive
effect to any such Pre-Closing Period or Straddle Period, in each case without
the prior written consent of RQ Management acting on behalf of the Additional
Indemnifying Sellers, which consent shall not be unreasonably delayed or
withheld.

 

  (b) The Purchaser Parties shall prepare or cause to be prepared, and file or
cause to be filed in due time, all Tax Returns for each Group Company for all
Straddle Periods and all Tax Returns for each Group Company for all Pre-Closing
Periods ending on or prior to the Closing Date that are filed after the Closing
Date. All such Tax Returns shall be prepared in a manner consistent with past
practice (except to the extent there is no reasonable basis therefor, or as a
result of a change in Law or fact). The Purchaser Parties will deliver to RQ
Management acting on behalf of the Additional Indemnifying Sellers a copy of
each such Tax Return at least 14 calendar days prior to filing. RQ Management
acting on behalf of the Additional Indemnifying Sellers shall have 10 calendar
days after receipt of any such Tax Return to provide the Purchaser Parties with
comments on the Tax Return and the Purchaser Parties shall consider all such
comments made by RQ Management with respect thereto in good faith.

 

  (c) All refunds or other benefits received by the Group Companies with respect
to all Pre-Closing Periods, to the extent not already taken into account in
computing Definitive Consolidated Net Working Capital hereunder, shall be
remitted to the Additional Indemnifying Sellers, in the proportion of 50% to MWL
and 50% to RQ Management, first by way of deduction from any amounts otherwise
payable in respect of Taxes by MWL or RQ Management pursuant to Articles
8.1(b)(ii) and (iii) hereof. All Taxes of any Group Company that relate to a
Straddle Period, to the extent not already taken into account in computing
Definitive Consolidated Net Working Capital hereunder, shall be apportioned
between the Additional Indemnifying Sellers, on the one hand, and the relevant
Purchaser Indemnified Parties, on the other hand, as follows: (i) in the case of
Taxes other than income, profit, gains, sales and use, value added and
withholding Taxes, on a per diem basis and (ii) in the case of income, profit,
gains, sales and use, value added and withholding Taxes, as determined from the
books and records of the Group Companies as though the taxable year of each
Group Company terminated at the close of business on the Closing Date.

 

  (d) The Purchaser Parties and the Additional Indemnifying Sellers shall
reasonably cooperate in preparing and filing all Tax Returns and amended Tax
Returns relating to any Pre-Closing Period or Straddle Period and in resolving
all disputes and audits with respect to any Pre-Closing Period or Straddle
Period relating to Taxes, including by maintaining and making available to each
other all records reasonably necessary in connection with such Tax matters and
making employees available on a mutually convenient basis to provide additional
information or explanation of any material provided hereunder or to testify at
proceedings relating to such Tax claim.

 

47



--------------------------------------------------------------------------------

7.7 SwissScan Call Option. MWL and RQ Management hereby grant the Purchaser
Parent the option (the “SwissScan Call Option”), exercisable at any time after
the Closing Date by written notice to MWL and RQ Management (a “SwissScan Call
Option Exercise Notice”), to purchase, or cause an Affiliate of the Purchaser
Parent (including a Group Company) to purchase, all of the shares, or other
equity interests, in the capital of SwissScan held by MWL and RQ Management (the
“SwissScan Shares”) for a purchase price of EUR 1 (the “SwissScan Call Option
Exercise Price”) payable to each of MWL and RQ Management. If the Purchaser
Parent elects to exercise the SwissScan Call Option, MWL and RQ Management will
(i) use reasonable efforts to procure that (x) all necessary approvals for the
transfer of the SwissScan Shares to the Purchaser Parent or its designee
hereunder by the Board of Directors, or the general meeting of shareholders, or
any other relevant corporate body, of SwissScan are duly obtained, and (y) that
any other transfer requirements applicable under any Law, or the articles of
association or other governing documents of SwissScan, are satisfied ((x) and
(y) together the “Transfer Approvals”) within 45 days of delivery to MWL and RQ
Management of the SwissScan Call Option Exercise Notice and (ii) subject to
obtaining the Transfer Approvals, within 5 Business Days of obtaining the
Transfer Approvals, (x) transfer the SwissScan Shares to the Purchaser Parent or
its designee pursuant to instruments of transfer in customary form against
payment of the SwissScan Call Option Exercise to each of MWL and RQ Management
and (y) procure that the Purchaser Parent or its designee is registered in the
shareholders register of SwissScan as the holder of the SwissScan Shares. The
rights of the Purchaser Parent under this Article 7.7 are freely assignable to
any Affiliate of the Purchaser Parent (including any Group Company). For as long
as the SwissScan Call Option is exercisable, MWL and RQ Management shall at all
times maintain their current percentage shareholdings in SwissScan of 28.57% and
33.33%, respectively. MWL and RQ Management shall have no obligation to transfer
the SwissScan Shares to the Purchaser Parent or its designee until the Transfer
Approvals have been duly obtained, but without prejudice to the reasonable
efforts obligations of MWL and RQ Management contained in clause (i) of the
second sentence of this Article 7.7.

 

7.8 Good faith. Each party hereto agrees that it shall, with respect to all
matters related to this Agreement, act in good faith and the spirit of fair
dealing such that the intent of this Agreement is carried out to the fullest
extent practicable.

 

8 INDEMNIFICATION.

 

8.1 Indemnification by the Sellers.

 

  (a) From and after the Closing, each of the Sellers shall, severally but not
jointly, indemnify, defend and hold harmless in euros in cash the Purchaser, the
Purchaser Parent and each Group Company, and their respective directors,
officers, employees, agents, Affiliates and permitted successors and assigns
(together the “Purchaser Indemnified Parties”) from and against any Losses the
Purchaser Indemnified Parties may suffer, sustain or be subject to, in each case
through and after the date of the claim for indemnification, arising out of or
resulting from (i) failure of any representation or warranty of such Seller
contained in Article 4 or Article 5.2 to be true and correct as of the Closing
Date or (ii) any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by such Seller pursuant to this Agreement or any
other Transaction Document.

 

48



--------------------------------------------------------------------------------

  (b) From and after the Closing, the Additional Indemnifying Sellers shall
indemnify, defend and hold harmless the Purchaser Indemnified Parties in euros
in cash from and against any Losses they may suffer, sustain or become subject
to (“Purchaser Indemnifiable Losses”), in each case through and after the date
of the claim for indemnification, including any Purchaser Indemnifiable Losses
suffered after the end of the applicable survival period with respect to claims
made within such applicable survival period to the extent required by Article
5.3, arising out of or resulting from (i) failure of any representation or
warranty contained in Schedule 5.1 to be true and correct as of the Closing Date
(except for representations and warranties that expressly relate to a specified
date prior to the Closing Date, the inaccuracy in or breach of which will be
determined with reference to such other specified date), (ii) any and all Taxes
of or imposed on any of the Group Companies for any and all Pre-Closing Periods
(to the extent not already taken into account in computing Definitive
Consolidated Net Working Capital hereunder) and (iii) any and all Taxes of or
imposed on any of the Group Companies for any and all Straddle Periods
(determined in accordance with Article 7.6(c) hereof), to the extent not already
taken into account in computing Definitive Consolidated Net Working Capital
hereunder. The liability of MWL and RQ Management under this Article 8.1(b)
shall be joint and several in respect of amounts held in the Escrow Account and
several but not joint (in the proportion of 50% for MWL and 50% for RQ
Management) in the case of all other amounts

 

8.2 Indemnification by the Purchaser Parties.

 

  (a) From and after the Closing, the Purchaser Parties shall jointly and
severally indemnify, defend and hold harmless the Sellers, and their respective
directors, officers, employees, agents, Affiliates (other than the Group
Companies) and permitted successors and assigns (the “Seller Indemnified
Parties”) in euros in cash from and against any Losses the Seller Indemnified
Parties shall suffer, sustain or become subject to, through and after the date
of the claim for indemnification, arising out of or resulting from (a) any
failure of any representation or warranty made by the Purchaser Parties
contained in Article 6 to be true and correct as of the Closing Date and (b) any
breach or non-fulfillment of any covenant, agreement or obligation to be
performed by a Purchaser Party pursuant to this Agreement or any other
Transaction Document.

 

  (b) From and after the Closing, the Purchaser Parties shall jointly and
severally indemnify ING Investments, and hold ING Investments harmless in euros
in cash from and against, all Losses arising from any obligation of ING
Investments to repay the Pre-Closing Preferred Payment to the Company pursuant
to any applicable Law or the articles of association (statuten) of the Company.

 

8.3 Matters Relating to Indemnification.

 

  (a) For the avoidance of doubt any indemnification obligation of the Sellers
shall, unless the Purchaser otherwise elects, be satisfied only by payment of
euros in cash and not by redelivery of shares of Purchaser Parent Common Stock
to the Purchaser or the Purchaser Parent.

 

  (b) Other than with respect to fraud, the aggregate total liability of any
Seller in respect of the obligation of such Seller (i) to indemnify the
Purchaser Indemnified Parties pursuant to Article 8.1(a)(i) and (ii) in the case
of any Additional Indemnifying Seller, to indemnify the Purchaser Indemnified
Parties pursuant to Article 8.1(b)(i) in respect of breaches of the Subsidiary
Ownership Representations, shall not together exceed 100% of the Consideration
paid to the relevant Seller hereunder (taking into account any Purchase Price
Adjustment). For all purposes of Articles 8.3(b) and (c) hereof all shares of
Purchaser Parent Common Stock included in the Consideration shall be valued as
set forth in Article 2.3(b), 2.9(b) or 7.5(g), as applicable, hereof.

 

49



--------------------------------------------------------------------------------

  (c) Other than with respect to fraud, the aggregate total liability of the
Additional Indemnifying Sellers to indemnify the Purchaser Indemnified Parties
pursuant to Article 8.1(b)(i) (except in the case of breaches of Subsidiary
Ownership Representations, as to which the maximum liability of the Additional
Indemnifying Sellers shall be as set forth in Article 8.3(b)), shall not exceed
23% of the Consideration paid to the Additional Indemnifying Sellers hereunder
(taking into account any Purchase Price Adjustment)

 

  (d) Other than with respect to fraud, the Additional Indemnifying Sellers
shall have no obligation to indemnify the Purchaser Indemnified Parties with
respect to any Purchaser Indemnifiable Losses under Article 8.1(b)(i)
(A) (x) for as long as the amount of Purchaser Indemnifiable Losses per
individual claim for indemnification under such provision, in respect of
breaches of representations and warranties other than those contained in
paragraphs 1.10(d) through (k) of Schedule 5.1 hereto (the “Additional IP
Representations”), does not exceed EUR 10,000, whereby a series of claims
arising from the same facts or circumstances will be considered one individual
claim or (y) in the case of the Additional IP Representations, for as long as
the amount of Purchaser Indemnifiable Losses per individual claim for
indemnification in respect of breaches of the Additional IP Representations does
not exceed EUR 150,000, whereby a series of claims arising from the same facts
or circumstances will be considered one individual claim and (B) (x) in the case
of breaches of representations and warranties other than the Additional IP
Representations, until the Purchaser Indemnified Parties shall first have
suffered aggregate Purchaser Indemnifiable Losses in respect of such breaches in
excess of EUR 75,000, at which point the Additional Indemnifying Sellers shall
be required to provide indemnification as and to the extent set forth herein for
such Purchaser Indemnifiable Losses from the first euro and (y) in the case of
breaches of the Additional IP Representations, until the Purchaser Indemnified
Parties shall first have suffered Purchaser Indemnifiable Losses from such
breaches in excess of EUR 150,000, at which point the Additional Indemnifying
Sellers shall be required to provide indemnification as and to the extent set
forth herein for such Purchaser Indemnifiable Losses in excess of EUR 150,000.
The Additional Indemnifying Sellers shall have no obligation to indemnify the
Purchaser Indemnified Parties with respect to any Purchaser Indemnifiable Losses
under Article 8.1(b)(ii) or (iii) unless notice of the relevant claim for
indemnification for such Losses hereunder is delivered to the Additional
Indemnifying Sellers on or prior to the 60th day following the expiration of all
applicable statutes of limitations with respect to claims by any Taxing
Authorities that may lead to Losses which are indemnifiable under such
provisions (giving effect to any extensions and waivers of such statutes of
limitation).

 

  (e) Each of the Sellers and its Affiliates hereby waives any claims for
contribution or other rights of recovery they may have against any Group
Company, or any director, officer, employee or agent thereof, in respect of any
claim for indemnification made against such Seller hereunder.

 

  (f) For purposes of calculating any Losses resulting from any failure of a
representation or warranty to be true and correct as of the Closing Date, the
terms “material,” “materiality,” “material adverse effect,” “Material Adverse
Effect” or similar qualifications contained in such representations and
warranties shall be disregarded.

 

50



--------------------------------------------------------------------------------

  (g) The amount of any Losses suffered by a Purchaser Indemnified Party in a
currency other than euros shall, for purposes of determining the indemnification
obligations of the Sellers hereunder, be converted into euros as of the date on
which the indemnification for the relevant Loss is actually paid hereunder to
the relevant Purchaser Indemnified Party (a “Payment Date”), based on the rate
at which the Purchaser Parent would be able to purchase euros in the currency
markets (the “Purchaser Parent’s Spot Rate”) on the relevant Payment Date in
exchange for the relevant amount of the non-euro-denominated Losses in respect
of which indemnification is being paid to the relevant Purchaser Indemnified
Party on such Payment Date.

 

  (h) The Purchaser shall be entitled to set off the amount of any
indemnification obligations owed by a Seller hereunder to any Purchaser
Indemnified Party against any Upwards Purchase Price Adjustment, Earn-Out
Consideration or other amount due by the Purchaser to such Seller hereunder. For
the purposes of this Article 8.3(i) (A) each share of the Purchaser Parent
Common Stock issuable to an Earn-Out Seller as part of the Earn-Out
Consideration shall be deemed to have a value equal to the Deemed Earn-Out Value
of such share of Purchaser Common Stock as determined pursuant to Article 2.9(b)
or 7.5(g) hereof, as applicable (converted into euros at the Purchaser Parent’s
Spot Rate for the sale of United States dollars in exchange for euros as of the
Business Day immediately preceding the date of exercise of any right of setoff
hereunder) and (B) for purposes of setoff against any Cash Earn-Out Payment due
hereunder, the obligation of a Seller to indemnify the Purchaser Indemnified
Parties in euros hereunder shall be converted into United States dollars at the
Purchaser Parent’s Spot Rate for the sale of such amount of euros in exchange
for United States dollars as of the Business Day immediately preceding the date
of exercise of any right of setoff hereunder.

 

  (i) The Purchaser Parties acknowledge that they have performed, with the
assistance of professional advisors, a due diligence investigation, which
included a review of the information and documents that were made available in
the Data Room (the “Data Room Documents”). The Purchaser Parties furthermore
acknowledge and agree that they and their advisers have had the opportunity to
raise questions in relation to the information set forth in the Data Room
Documents and that the Purchaser Parties obtained such information as they
deemed proper and necessary for the purposes of entering into the Transaction
Documents, including through management presentations, management interviews,
site visits and answers of the Group Companies, the Sellers and their advisers
to questions submitted. The Data Room Documents shall be deemed disclosed to the
Purchaser Parties in respect of the representations and warranties of the
Additional Indemnifying Sellers contained in Schedule 5.1. The Additional
Indemnifying Sellers shall not be liable in respect of any breach of any of the
representations and warranties contained in Schedule 5.1 to the extent that, at
the time of signing this Agreement, the facts and circumstances giving rise to
such breach were “fairly disclosed” to the Purchaser Parties in the Data Room
Documents. For purposes of this Agreement, facts or circumstances shall be
deemed to be “fairly disclosed” in the Data Room Documents if such facts and
circumstances are reasonably apparent from the face of one or more documents
included in the Data Room Documents (taking into account the fact that the
Purchaser Parties are professional parties, assisted by professional advisors).
The mere fact that the Purchaser Parties have carried out a due diligence
investigation does not in itself prevent the Purchaser Indemnified Parties’
right to obtain indemnification hereunder in accordance with and subject to the
terms hereof.

 

51



--------------------------------------------------------------------------------

  (j) Notwithstanding anything to the contrary in this Agreement, the delivery
by the Purchaser Parties of any document, waiver (other than a written waiver
executed by a Purchaser Party) or other instrument or written communication
hereunder other than this Agreement, the Schedules hereto, the other Transaction
Documents or a written waiver executed by a Purchaser Party, shall not diminish,
obviate or cure any breach of any of the representations, warranties, covenants
or agreements of the Seller Parties contained in any Transaction Document.

 

  (k) In determining the amount of Losses resulting from a breach of any of the
representations and warranties of the Additional Indemnifying Sellers contained
in Schedule 5.1, such amount shall be reduced:

 

  (i) by the positive effect, if any:

 

  (A) of any amount actually received by any of the Purchaser Indemnified
Parties under any insurance policy in respect of the relevant Loss;

 

  (B) of any amount actually received by any of the Purchaser Indemnified
Parties from any third party in respect of the relevant Loss; and

 

  (C) of any amount that would have been recoverable under any such insurance
policy or from a third party in respect of the relevant Loss, if and to the
extent that the non-recovery is the result of any of the Purchaser Indemnified
Parties’ failure to exercise reasonable efforts to obtain recovery;

 

  (ii) to the extent that a provision or reserve with respect to the specific
matter for which indemnification for Losses is sought has been established in
the Most Recent Balance Sheet (as such term is defined in Schedule 5.1) or has
been taken into account in computing Definitive Consolidated Net Working
Capital;

 

  (iii) to the extent that the relevant Loss has already been taken into account
in computing Definitive Consolidated Net Working Capital or Definitive
Consolidated Net Cash hereunder;

 

  (iv) to the extent that the relevant Losses are the result of an act or
omission to act of any of the Purchaser Indemnified Parties after the Closing;
and

 

  (v) to the extent that the relevant Losses are the result of an amendment in
the legislation or regulations of a Governmental Authority or Taxing Authority
that occurs after the Closing Date.

 

  (l) The Purchaser Parties hereby confirm to each of the Additional
Indemnifying Sellers that at the moment of signing of this Agreement the
Purchaser Parties do not have Knowledge of any fact, matter, event or
circumstance which constitutes a breach of the representations and warranties of
the Additional Indemnifying Sellers contained in Schedule 5.1.

 

  (m) The Purchaser Indemnified Parties are not entitled to recover more than
once from any Additional Indemnifying Seller in respect of any one matter giving
rise to an obligation of the Additional Indemnifying Sellers to provide
indemnification to the Purchaser Indemnified Parties hereunder.

 

52



--------------------------------------------------------------------------------

  (n) All indemnification obligations hereunder shall be on a net after-Tax
basis, i.e. to the extent that the amount payable pursuant to such
indemnification obligation (a “Payment”) is subject to a deduction or
withholding required by Law in respect of Tax or is chargeable to any Tax in the
hands of the recipient, such amount shall be increased so as to ensure that,
after taking into account:

 

  (i) the amount of Tax required to be deducted or withheld from, and the Tax
chargeable on, such amount (including on the increased amount); and

 

  (ii) any refunds or other benefits which are available to the indemnified
party or the recipient of the Payment solely as a result of the matter or thing
giving rise to the indemnification obligation, receiving the Payment or the
deduction or withholding in question

the recipient of the Payment is in the same position as it would have been in if
the matter or thing giving rise to the indemnification obligation had not
occurred, provided, however, that the Taxes due on the Payment and the refunds
and other benefits in respect of the relevant indemnification obligations
referred to above will (solely for purposes of calculating indemnification
obligations hereunder) be calculated in such a manner that the Taxes due are
minimized, and the refunds and other benefits are maximized, taking into account
all reasonably available fiscal facilities, including the regulations and laws
about carryback and carryforward of Tax losses, whereby the refunds and benefits
of Tax losses and Tax relief will be taken into account at the current Tax rate
of the relevant year. The Purchaser Parties have the obligation to promptly
provide to the Additional Indemnifying Sellers, at their request, a specified
calculation (a “Calculation”) of those aforementioned Taxes and refunds and
other benefits and all other information and details required in that respect,
so as to allow the Additional Indemnifying Sellers to verify whether the
Calculation has been made in accordance with the provisions of this Article
8.3(n). After receipt of a Calculation pursuant to the preceding sentence the
Additional Indemnifying Sellers shall have 30 days (a “Review Period”) to review
such Calculation. During the Review Period, the Purchaser Parties shall promptly
respond to the reasonable requests of the Additional Indemnifying Sellers for
information or documentation, to the extent relevant to the Calculation. On or
prior to the last day of the Review Period, the Additional Indemnifying Sellers
may object to the Calculation by delivering to the Purchaser Parties a written
statement setting forth their objections thereto in reasonable detail,
indicating each disputed item or amount (a “Statement of Objections”). If in
respect to a Calculation no Statement of Objections is delivered by the
Additional Indemnifying Sellers to the Purchaser Parties on or prior to the end
of the relevant Review Period, then such Calculation shall be final and binding
on the parties as to the matters set forth therein. If the Additional
Indemnifying Sellers deliver a Statement of Objections before the expiration of
a Review Period, the Additional Indemnifying Sellers and the Purchaser Parties
shall negotiate in good faith to resolve such objections within 30 days after
the delivery of such Statement of Objections (the “Net After-Tax Resolution
Period”), and, if such objections are so resolved within such Net After-Tax
Resolution Period, such changes as may be agreed in writing by the Additional
Indemnifying Sellers and the Purchaser Parties shall be final and binding on the
Additional Indemnifying Sellers and the Purchaser Indemnifying Parties. Nothing
in this Article 8.3(n) shall be construed to limit the right of the Purchaser
Indemnified Parties to bring legal proceedings seeking indemnification hereunder
in respect of the relevant claim for indemnification which is the subject of a
Calculation, after the end of the Net After-Tax Resolution Period relating to
such Calculation (or earlier, in the circumstances specified in Article 8.4(c)).
The time periods specified in Article 8.4 with respect to any claim for
indemnification hereunder which is the subject of a Calculation shall be tolled
and suspended, and shall cease to run, during any Review Period and Net
After-Tax Resolution Period in respect of that claim as referred to above.

 

53



--------------------------------------------------------------------------------

  (o) The Additional Indemnifying Sellers shall have no obligation to indemnify
the Purchaser Indemnified Parties for any Losses, including any loss of refunds
or other benefits, in relation to the innovation box ruling dated April 5, 2012,
as a result of any acts taken by the Purchaser Parties after the Closing Date,
including any such Losses arising from

 

  (i) any sale or transfer of Intellectual Property Rights (as such term is
defined in Schedule 5.1 hereto) of a Group Company existing at Closing (in a
single transaction or through a series of related transactions) to a third
party; and

 

  (ii) any activities or any legal act(s) after the Closing in respect of
Intellectual Property Rights of a Group Company existing at Closing, including,
but not limited to, the use of such Intellectual Property Rights on a
royalty-free basis, that conflict with the aforementioned innovation box ruling.

 

  (p) The Purchaser and the Sellers hereby agree to treat any amounts payable
after the Closing by a Seller to the Purchaser Indemnified Parties (or by the
Purchaser Parties to the Seller Indemnified Parties) as an adjustment to the
Consideration payable to (or by) the relevant Seller hereunder.

 

8.4 Notice of Claim.

 

  (a) In the event that the Purchaser Parties become aware that a Purchaser
Indemnified Party has a claim in relation to any indemnification obligation of
the Additional Indemnifying Sellers, the Purchaser Parties shall notify the
Additional Indemnifying Sellers thereof after the Purchaser Parties first become
so aware by service of a registered claim notification (aangetekende brief) to
the Additional Indemnifying Sellers, stating in reasonable detail the nature of
the claim and the amount of the claim. If the Purchaser Parties notify the
Additional Indemnifying Sellers of such claim later than 60 days after the
Purchaser Parties first became aware that the claim exists, the liability of the
Additional Indemnifying Sellers with regard to that claim will lapse to the
extent the relevant Losses have increased as a result of the claim notification
not being sent in accordance with this Article 8.4(a) within 60 days from the
time when the Purchaser Parties first became aware of the existence of such
claim. If the Purchaser Parties notify the Additional Indemnifying Sellers of a
claim more than 120 days after the date when the Purchaser Parties first became
aware of such claim, then the Purchaser Parties shall have no further right to
assert such claim hereunder. For purposes of this Article 8.4(a), the Purchaser
Parties shall not be deemed to be “aware” of the existence of a claim hereunder
until the Directors B (as such term is defined in the Deed of Amendment) of the
Company have actual knowledge both of the existence of the claim and of the
likely total aggregate amount of the Losses connected with or arising from such
claim.

 

54



--------------------------------------------------------------------------------

  (b) The Additional Indemnifying Sellers and their legal, accounting and
financial advisors shall have full access to the books and records of the Group
Companies, the personnel of, and work papers as reasonably necessary in order to
investigate and assess any claim notified to them pursuant to Article 8.4(a),
and shall have the right to take copies of relevant documents and records and
photographs of relevant premises and assets to the extent necessary to
investigate and assess such claim, provided, however, that such access shall be
in a manner that does not interfere with the normal business operations of the
Group.

 

  (c) The Additional Indemnifying Sellers and the Purchaser Parties may
negotiate in good faith to resolve any disputes regarding a claim notified by
the Purchaser Parties pursuant to Article 8.4(a) but without prejudice to the
right of the Purchaser Parties to seek immediate judicial relief to the extent
the Purchaser Parties in their sole discretion deem that circumstances justify
seeking such relief.

 

  (d) Unless the relevant claim notified by the Purchaser Parties pursuant to
Article 8.4(a) is satisfied, settled or withdrawn, the Purchaser Parties shall
issue and serve proceedings in respect of the claim on the Additional
Indemnifying Sellers prior to the expiry of the period of 365 days after receipt
by the Additional Indemnifying Sellers of the Purchaser Parties’ notice of such
claim, failing which such claim shall be unenforceable against the Additional
Indemnifying Sellers.

 

8.5 Matters Involving Third Parties.

 

  (a) If subsequent to the Closing any third party shall notify a party entitled
to indemnification hereunder (an “Indemnified Party”) with respect to any matter
which may give rise to a claim for indemnification against another party (the
“Indemnifying Party”) under this Article 8 (a “Third Party Claim”), then the
Indemnified Party shall promptly notify the Indemnifying Party in writing of the
Third Party Claim together with a statement of any available information
regarding such Third Party Claim.

 

  (b) The Indemnified Party shall cooperate with and make available to the
Indemnifying Party such assistance and materials as the Indemnifying Party may
reasonably request in relation to such Third Party Claim, all at the expense of
the Indemnifying Party, and shall consult with the Indemnifying Party before
settling such Third Party Claim. The Purchaser Parties recognize that if a Third
Party Claim is made, the Sellers may need access, from time to time, after the
Closing Date, to certain records and information held by the Group Companies in
relation to such Third Party Claim to the extent such records and information
pertain to events occurring on or prior to the Closing Date; therefore, the
Purchaser Parties agree that from and after the Closing Date, the Purchaser
Parties shall allow each Seller (and the agents and representatives of such
Seller) to inspect, review and make copies of such records and information as
such Seller, or the agents and representatives of such Seller, reasonably
request from time to time during normal business hours and after appropriate
prior notification. The Purchaser Parties shall cause the Group Companies to
maintain the books and records of the Group Companies after the Closing for such
period as shall be required by applicable Law.

 

55



--------------------------------------------------------------------------------

  (c) Subject always to all Indemnifying Parties having acknowledged their full
liability in respect of a Third Party Claim in writing to the Indemnified Party,
the Indemnified Party shall ensure that all relevant Indemnifying Parties acting
jointly can, if so requested, assume the conduct of any related proceedings,
negotiations or appeals in respect of such Third Party Claim and, as they shall
deem necessary, compromise, avoid or defend, at their cost, and by their own
counsel, any such dispute or liability in the name and on behalf of the
Indemnified Party. However, the Indemnifying Parties shall not settle or
otherwise compromise, or admit liability in respect of, any Third Party Claim
without the prior written consent of the Indemnified Party (not to be
unreasonably withheld). If the Indemnifying Parties shall undertake to defend
any Third Party Claim:

 

  (i) the Indemnifying Parties shall notify the Indemnified Party in writing of
their intention to do so;

 

  (ii) the Indemnifying Parties shall keep the Indemnified Party informed of all
material developments in relation to the relevant Third Party Claim;

 

  (iii) the Indemnifying Parties shall respect the reasonable commercial
interests of the Indemnified Parties that reasonably could have been known to
the Indemnifying Parties;

 

  (iv) the Indemnified Parties shall ensure that the Indemnified Parties shall
grant to the Indemnifying Parties and their advisers and representatives all
authorizations and all assistance (including documents, information and access
to relevant persons and properties) reasonably necessary to enable the
Indemnifying Parties, if they elect to do so, to defend such Third Party Claim
and to properly conduct any litigation resulting therefrom; and

 

  (v) the Indemnified Party shall ensure that neither the Indemnified Party nor
any of the Group Companies shall acknowledge any liability or compromise or
settle such Third Party Claim without the Indemnifying Parties’ prior written
consent (not to be unreasonably withheld).

 

  (d) If the Additional Indemnifying Sellers have paid an amount in discharge of
any claim under this Agreement and the Purchaser Parties and/or any of the Group
Companies (subsequently) are entitled to recover (whether by payment, discount,
credit, relief, insurance or otherwise) from a third party a sum which
indemnifies or compensates the Purchaser Parties and/or any of the Group
Companies (in whole or in part) in respect of the Losses which are the subject
matter of the claim, the Purchaser Parties shall pursue the relevant claim
against such third party, unless the Purchaser Parties conclude that pursuit of
such claim would be harmful to commercial interests of the Purchaser Parties or
the Group Companies, or their respective Affiliates, in relation to customers,
suppliers or Governmental Authorities, in which case the Purchaser Parties shall
have no obligation to pursue such claim.

 

9 MISCELLANEOUS

 

9.1 Confidentiality. Each party shall keep confidential all Party Confidential
Information (it being understood that this obligation shall not be deemed to be
breached in respect of any disclosure of Party Confidential Information that is
required to be made by Law or by the rules of any stock exchange or NASDAQ or
any Governmental Authority, whether or not any of the same has the force of law,
or which is made by ING Investments on a confidential basis to an Affiliate of
ING Investments). The obligation to keep such information confidential shall not
apply to information that: (i) was lawfully obtained by any party from other
sources than the party to which such information relates or any of its
Affiliates, unless the party alleged to be in violation of this provision
reasonably should have recognized that the relevant information was released in
violation of a confidentiality obligation owed to the party to which such
information relates or (ii) has been released to the public domain otherwise
than in breach of this Article 9.1.

 

56



--------------------------------------------------------------------------------

9.2 Dispute Resolution. Except as set forth in Articles 2.5 and 2.8, all
disputes arising hereunder shall be submitted to the competent court in
Amsterdam, The Netherlands (subject to appeal as provided by law).

 

9.3 Further assurance. At any time, and from time to time after the date hereof,
each of the parties hereto shall, without further consideration, execute and
deliver, and procure that its Affiliates shall execute and deliver, such
additional documents or agreements as shall reasonably be requested by any other
party in order to carry out the provisions of this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby.

 

9.4 Amendment and Waiver

 

  (a) This Agreement may be amended or modified only by a written instrument
signed by the parties hereto. However, any provision hereof relating to rights
and obligations of MWL and RQ Management (and not of any other Sellers) may be
amended or modified by a written instrument signed by MWL, RQ Management, the
Purchaser and the Purchaser Parent.

 

  (b) Any rights of a party hereunder or under any other Transaction Document
may be waived only by an instrument in writing signed by such party.

 

9.5 Notices. All notices, requests, claims, demands and other communications
concerning this Agreement must be in the English language and delivered to the
relevant other parties by hand or sent by international certified air mail,
postage prepaid, return receipt requested, or by telefax, as follows:

if to the Purchaser, to it at the following address:

ORBCOMM Netherlands B.V.

Handelsstraat 18

6433 KB Hoensbroek, the Netherlands

Attn: the Management Board

with a copy to the Purchaser Parent at the address set forth below

if to the Purchaser Parent, to it at the following address:

ORBCOMM Inc.

395 W. Passaic Street, Rochelle Park

New Jersey 07662 U.S.A.

Attn: Executive Vice President/General Counsel

Fax number: +1-703-433-6380

if to MWL, to it at the following address:

MWL Management B.V.

Handelsstraat 18

6433 KB Hoensbroek, the Netherlands

Attn: Mr. M.W. Lippel

if to RQ Management, to it at the following address:

R.Q. Management B.V.

Platanendreef 86

6444 DD Brunssum, the Netherlands

Attn: Mr. R.M.L. Quaedvlieg

 

57



--------------------------------------------------------------------------------

if to ING Investments, to it at the following address:

ING Corporate Investments Participaties B.V.

Bijlmerplein 888 AMP D.02.041

1102 MG Amsterdam, the Netherlands

Fax number: +31-20-652-3953

Attn: Pieter Bosman

if to WBB, to it at the following address:

WBB GmbH

Dechant-Janssen Weg 2

D-41065 Mönchengladbach, Germany

Attn: Mr. W. Beyers

if to the Company, to it at the following address:

Euroscan Holding B.V.

Handelsstraat 18

6433 KB Hoensbroek, the Netherlands

Attn: the Management Board

A party may change its address for notices hereunder by notice delivered to all
other parties in the manner specified above but such change of address shall not
be effective until the fifth Business Day after such notice becomes effective as
set forth herein. Any notice delivered by mailing shall be effective 20 Business
Days after mailing by international certified air mail, return receipt
requested, to the relevant party at its address for notices as determined
herein. Any notice delivered by telefax shall be effective as of the date of
transmission (or on the next Business Day in the place of receipt if a telefax
is received after 5:00 PM in the place of receipt, as shown by the relevant
transmission report) provided that the sender receives a transmission report on
the date of sending showing that such telefax was received by the recipient.

 

9.6 Integration. This Agreement and the documents referred to herein or
delivered pursuant hereto (including, without limitation, the Exhibits and
Schedules hereto and thereto) contain the entire understanding of the parties
with respect to their subject matter and supersede all prior agreements and
understandings between the parties with respect to that subject matter.

 

9.7 Partial invalidity. If any one or more of the provisions of this Agreement
or any other Transaction Document shall be invalid, illegal or unenforceable in
any respect, this Agreement or such other Transaction Document shall be
ineffective only to the extent of such invalidity, illegality or
unenforceability, and such invalidity, illegality or unenforceability shall not
in any way affect or impair the validity, legality and enforceability of the
balance of the provisions contained herein or in such other Transaction
Document. The parties hereto agree that each of them shall endeavour in good
faith negotiations to replace any such invalid, illegal or unenforceable
provision(s) (or such portion thereof) with such valid, legal and enforceable
provision(s) the economic effect of which is as close as possible to that of the
invalid, illegal or unenforceable provision(s).

 

9.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which together shall be deemed to be one and the same agreement.

 

58



--------------------------------------------------------------------------------

9.9 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of The Netherlands.

 

9.10 Rights of Third Parties. Except as otherwise specifically set forth in any
Transaction Documents, no Person who is not a party to a Transaction Document
shall have any right to enforce any provision of such Transaction Document. The
Purchaser Indemnified Parties and the Seller Indemnified Parties shall, however,
have the right to enforce indemnification obligations in their favor as set
forth in Article 8 against any relevant Indemnifying Party with respect thereto
provided that this Agreement may be amended or modified, and any right of a
Purchaser Indemnified Party or Seller Indemnified Party hereunder may be waived
or released, in the manner set forth in Article 9.4, without any need for any
Purchaser Indemnified Party (other than the Purchaser and the Purchaser Parent)
or any Seller Indemnified Party (other than the relevant Seller) to be a party
to such amendment, modification, waiver or release.

 

9.11 Waiver of Rescission. Each of the parties hereto hereby waives any right it
may have to rescind (vernietigen) or annul (ontbinden), or to seek the
rescission (vernietiging) or annulment (ontbinding) of, this Agreement or any
other Transaction Document, or any obligation or transaction (rechtshandeling)
therein or entered into pursuant thereto, for any reason whatsoever.

 

9.12 Assignment.

 

  (a) None of the Seller Parties may assign any of their rights or obligations
under any Transaction Document to any person without the prior written consent
of the Purchaser Parties.

 

  (b) The Purchaser Parties may assign their respective rights and obligations
hereunder or under any other Transaction Document, in whole or in part, to any
Affiliate of the Purchaser Parent, including ORBCOMM Europe LLC, with (except as
otherwise provided in Article 7.7) the prior written consent of RQ Management
acting on behalf of the Sellers (which consent shall not be unreasonably
withheld or delayed) provided that the Purchaser Parties shall continue after
such assignment to be jointly and severally liable for the performance of all of
the Purchaser Parties’ obligations hereunder and under all other Transaction
Documents. Each Seller and the Company, on behalf of itself and its Affiliates,
hereby irrevocably provides its cooperation in advance to (verleent bij voorbaat
medewerking aan) any assignment of rights and obligations by the Purchaser
Parties as permitted hereunder.

 

59



--------------------------------------------------------------------------------

Signed on March 11, 2014 MWL MANAGEMENT B.V.

/s/ Mark Lippel

By: Name: Mark Lippel Title: Director R.Q. MANAGEMENT B.V.

/s/ R.M.L. Quaedvlieg

By: Name: R.M.L. Quaedvlieg Title: Director WBB GmbH

/s/ R.M.L. Quaedvlieg

By: Name: R.M.L. Quaedvlieg Title: Attorney ING CORPORATE INVESTMENTS
PARTICIPATIES B.V.

/s/ J.W. Nieuwenhuize

By: Name: J.W. Nieuwenhuize Title: Pr. Inv. Mgr. ORBCOMM INC

Marc Eisenberg

By: Name: Marc Eisenberg Title: CEO ORBCOMM NETHERLANDS B.V.

/s/ Marc Eisenberg

By: Name: Marc Eisenberg Title: Director

Signature page to the SPA Euroscan Holding B.V.



--------------------------------------------------------------------------------

EUROSCAN HOLDING B.V.

 

/s/ Mark Lippel

   

/s/ R.M.L. Quaedvlieg

By:     By: Name: Mark Lippel     Name: R.M.L. Quaedvlieg Title: Director    
Title: Director

Signature page to the SPA Euroscan Holding B.V.